 



Exhibit 10.3

CONFORMED COPY

(ASHURST LOGO) [p69444p6944400.gif]

Placing Agreement

PlusNet PLC

and

The Executive Directors

and

The Non-Executive Directors

and

Insight Direct (GB) Limited

and

Insight Enterprises Inc.

and

Robert W. Baird Limited

8 July 2004

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE

--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

1.     DEFINITIONS AND INTERPRETATION
    2  
2.     CONDITIONS
    6  
3.     APPOINTMENT OF BAIRD AS AGENT
    7  
4.     PLACING BY BAIRD OF SALE SHARES
    7  
5.     PLACING BY BAIRD OF SUBSCRIPTION SHARES
    8  
6.     APPLICATION FOR ADMISSION AND APPLICATION TO CREST
    8  
7.     DOCUMENT DELIVERY
    9  
8.     SUPPLEMENTARY ADMISSION DOCUMENT
    9  
9.     REGISTRATION AND PAYMENT
    10  
10.   FEES, COMMISSIONS AND EXPENSES AND SUBSCRIPTION
    11  
11.   WARRANTIES
    13  
12.   INDEMNITY
    15  
13.   TAXATION INDEMNITY
    17  
14.   WARRANTIES AND INDEMNITIES — GENERAL PROVISIONS
    17  
15.   TERMINATION
    17  
16.   ANNOUNCEMENTS AND INFORMATION
    18  
17.   TIME OF ESSENCE
    19  
18.   WAIVER
    19  
19.   INVALIDITY AND SEVERABILITY
    19  
20.   NOTICES
    19  
21.   COUNTERPARTS
    21  
22.   ENTIRE AGREEMENT
    21  
23.   ASSIGNMENT
    21  
24.   RIGHTS OF THIRD PARTIES
    22  
25.   GOVERNING LAW AND JURISDICTION
    22  
SCHEDULE 1
    23  
Part A — The Executive Directors
    23  
Part B — The Non-Executive Directors
    23  
SCHEDULE 2
    24  
Warranties
    24  
SCHEDULE 3
    33  
Tax Indemnity
    33  
SCHEDULE 4
    40  
Confirmation Letter
    40  
SCHEDULE 5
    41  
Documents
    41  

AGREED FORM DOCUMENTS

1.   Admission Document
2.   Dealing Code
3.   Insurance Brokers’ Letter
4.   Legal Due Diligence Report
5.   Long Form Report
6.   Nominated Adviser Agreement
7.   Orderly Marketing Deeds
8.   Placing Letter
9.   Presentation
10. Pricing Announcement
11. Resolution
12. Short Form Report
13. Statement of Adjustments
14. Working Capital Report

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 8 July 2004

BETWEEN:



(1)   PLUSNET PLC (No. 3279013) whose registered office is at Technology
Building, Terry Street, Sheffield S9 2BU (the “Company”);   (1)   THE EXECUTIVE
DIRECTORS of the Company whose names and addresses are set out in part A of
schedule 1;   (2)   THE NON-EXECUTIVE DIRECTORS of the Company whose names and
addresses are set out in part B of schedule 1;   (3)   INSIGHT DIRECT
(GB) LIMITED (No. 3604424) whose registered office is Technology Building,
Insight Campus, Terry Street, Sheffield S9 2BU (“Insight Direct”);   (4)  
INSIGHT ENTERPRISES INC., a company organised under the laws of the state of
Arizona whose offices are at 1305 West Auto Drive, Tempe, Arizona 85284, USA
(“Insight”); and   (5)   ROBERT W. BAIRD LIMITED (No. 1745463) whose registered
office is at Mint House, 77 Mansell Street, London E1 8AF (“Baird”).

RECITALS



(A)   The Company is a public company limited by shares. Details of the
Company’s incorporation, registration and share capital are set out in Part VI
of the Admission Document.   (B)   Following the passing of the Resolution, the
authorised share capital of the Company will be £100,000.00 divided into
50,000,000 Ordinary Shares and Insight Direct will be the registered and
beneficial owner of 23,750,000 Ordinary Shares.   (C)   On the terms and subject
to the conditions referred to in this agreement, Insight Direct has agreed to
sell 11,111,111 Ordinary Shares and the Company proposes to raise additional
working capital by the issue of 2,450,102 Ordinary Shares for cash and to obtain
admission to trading on AIM of its ordinary share capital in issue and to be
issued pursuant to the Placing.   (D)   In reliance upon the various
representations, warranties, covenants, indemnities and undertakings contained
in this agreement, Baird has agreed on the terms and subject to the conditions
set out in this agreement to effect the Placing and:



  (1)   as agent for Insight Direct, to use its reasonable endeavours to procure
buyers for the Sale Shares;     (2)   as agent for the Company, to use its
reasonable endeavours to procure subscribers for the Subscription Shares (other
than the Committed Shares); and     (3)   as principal, to purchase any Sale
Shares for which it is unable to procure buyers and to subscribe for any
Subscription Shares (other than the Committed Shares) for which it is unable to
procure subscribers,



    in each case at a price of £0.90 per share.

1



--------------------------------------------------------------------------------



 



THE PARTIES AGREE AS FOLLOWS:



1.   DEFINITIONS AND INTERPRETATION   1.1   In this agreement (including the
recitals and the schedules) the following words and expressions shall, unless
the context otherwise requires, have the following meanings:       “Accounts
Date” means 31 December 2003;       “Act” means the Companies Act 1985;      
“Admission” means the admission to trading on AIM of the whole of the ordinary
share capital of the Company, issued and to be issued pursuant to the Placing
and a reference to Admission “becoming effective” is to be construed in
accordance with rule 6 of the AIM Rules;       “Admission Document” means the
document comprising a prospectus in the agreed form proposed to be published on
behalf of the Company in connection with the AIM Application as required by rule
3 of the AIM Rules;       “AIM” means AIM, a market of the London Stock
Exchange;       “AIM Application” means the application to be made to the London
Stock Exchange for Admission;       “AIM Rules” means the rules published by the
London Stock Exchange governing admission to trading on AIM and the regulation
of AIM companies as amended or reissued from time to time;       “Baird Group”
means Baird, or any undertaking which is, on or after the date of this
agreement, a parent company of Baird or a subsidiary undertaking of Baird or of
any such parent company;       “Baird Shares” has the meaning given in clause
10.2(b);       “Broker” means a person appointed by the Company as broker
pursuant to rule 33 of the AIM Rules;       “Committed Shareholders” means
Messrs Stafford, Makanji, Potesta, Wyse, Sadler and Comer;       “Committed
Shares” means the 297,511 Ordinary Shares which the Committed Shareholders have
agreed to subscribe pursuant to the Placing as described in the Admission
Document;       “Covenantors” means, for the purposes of schedule 3, Insight,
Insight Direct and the Executive Directors;       “CREST” means the relevant
system (as defined in the Regulations) in respect of which CRESTCo is the
operator (as defined in the Regulations);       “CRESTCo” means CRESTCo Limited;
      “Dealing Code” means the code for dealings in the securities of the
Company in the agreed form;       “Dealing Day” means a day upon which dealings
in domestic securities may take place on AIM with the authority of the London
Stock Exchange;

2



--------------------------------------------------------------------------------



 



    “Directors” means the Executive Directors and the Non-Executive Directors;  
    “Engagement Letter” means the letter of engagement between the Company,
Insight and Baird dated 5 March 2004, relating to the appointment of Baird as
financial adviser, nominated adviser and broker in connection with Admission and
the Placing;       “Executive Directors” means the Directors named in part A of
schedule 1;       “FSA” means the Financial Services Authority;       “FSMA”
means the Financial Services and Markets Act 2000;       “Group” means the
Company and its subsidiary undertakings;       “Indemnified Persons” means Baird
or any other member of the Baird Group and all persons who are, on or at any
time after the date of this agreement, directors, officers or employees of Baird
or any other member of the Baird Group, each of whom shall be an “Indemnified
Person” for the purposes of this agreement;       “Indemnity” means the
indemnity set out in clause 12.2;       “Insight Sale Shares” has the meaning
given in clause 4.1;       “Insurance Brokers’ Letter” means the letter in the
agreed form from the Company’s insurance brokers regarding the adequacy of the
Group’s insurance;       “Legal Due Diligence Report” means the legal due
diligence report in the agreed form prepared by Eversheds LLP in relation to the
business of the Group;       “Lock-in and Orderly Marketing Deed (Corporate
Shareholder)” means the orderly marketing deed in the agreed form to be entered
into by Insight, Insight Direct, Baird and the Company and relating to the
disposal of Ordinary Shares following Admission;       “Lock-in and Orderly
Marketing Deed (Individuals)” means the orderly marketing deed in the agreed
form to be entered into by the persons named therein and relating to the
disposal of Ordinary Shares following Admission;       “London Stock Exchange”
means London Stock Exchange plc;       “Long Form Report” means the report on
the business and affairs of the Group prepared by the Reporting Accountants in
the agreed form;       “Long Stop Date” means 31 July 2004;       “Nominated
Adviser” means a person who assumes the responsibilities set out in rule 37 and
schedule 6 of the AIM Rules;       “Nominated Adviser Agreement” means the
agreement in the agreed form to be entered into between the Company, the
Directors and Baird providing, amongst other things, for the appointment of
Baird as the Nominated Adviser and broker to the Company for the purposes of the
AIM Rules;       “Non-Executive Directors” means the Directors named in part B
of schedule 1;       “Orderly Marketing Deeds” means the Lock-in and Orderly
Marketing Deed (Individuals) and the Lock-in and Orderly Marketing Deed
(Corporate Shareholder);       “Ordinary Shares” means ordinary shares of 0.2
pence each in the capital of the Company;

3



--------------------------------------------------------------------------------



 



    “Placees” means the persons whom Baird procures to subscribe for the
Subscription Shares and/or purchase the Sale Shares in accordance with this
agreement and the Selling Shareholder Agreement (including the Committed
Shareholders);       “Placing” means the proposed placing by Baird of the
Placing Shares in accordance with this agreement and the Selling Shareholder
Agreement and as more particularly described in the Admission Document;      
“Placing Documents” means the Admission Document and the Placing Letter;      
“Placing Letter” means collectively, the two forms of letter, each in the agreed
form to be sent by Baird to proposed Placees pursuant to the Placing including
the accompanying letter of confirmation and, where applicable, registration
schedule;       “Placing Price” means 90 pence per Placing Share;       “Placing
Shares” means the Sale Shares and the Subscription Shares;       “POS
Regulations” means The Public Offers of Securities Regulations 1995 (as
amended);       “Presentation” means the presentation in the agreed form for use
by the Company in the marketing of the Placing to institutional and other
potential investors;       “Pricing Announcement” means the press announcement
in the agreed form giving details of, amongst other things, the Placing Price
proposed to be released on the date of this agreement;       “Properties” means
the principal properties occupied by the Group as at the date of this agreement,
particulars of which are set out in the Legal Due Diligence Report under the
heading “Real Estate”;       “prospectus” means a prospectus for the purposes of
the POS Regulations;       “Registrars” means Lloyds TSB Registrars;      
“Regulation S” means Regulation S promulgated under the Securities Act;      
“Regulations” means the Uncertificated Securities Regulations 2001 (as amended);
      “Relationship Agreement” means the agreement in the agreed form to be
entered into between the Company and Insight;       “Reporting Accountants”
means KPMG LLP;       “Resolution” means the written resolution of the Company
to reorganise the share capital of the Company in the agreed form;       “Sale
Shares” means the Ordinary Shares to be sold by Insight Direct pursuant to the
Placing and the Ordinary Shares to be sold by the Sellers pursuant to the
Selling Shareholder Agreement, amounting in aggregate to 11,460,117 Ordinary
Shares;       “Securities Act” means the US Securities Act of 1933, as amended;
      “Sellers” means the persons whose names are set out in column (1) of
schedule 1 to the Selling Shareholder Agreement;       “Selling Shareholder
Agreement” means the agreement in the agreed form to be entered into between the
Sellers and Baird;

4



--------------------------------------------------------------------------------



 



    “Short Form Report” means the report on the Group prepared by the Reporting
Accountants and to be reproduced in Part IV of the Admission Document in the
agreed form;       “Statement of Adjustments” means the statement of adjustments
prepared by the Reporting Accountants in relation to the Short Form Report in
the agreed form;       “Subscription Shares” means the 2,450,102 Ordinary Shares
to be issued by the Company and subscribed by potential placees pursuant to the
Placing, including the Committed Shares and the Baird Shares (unless the content
requires otherwise);       “Supplementary Admission Document” means any
supplementary admission document prepared in accordance with clause 8;      
“Tax Indemnity” means the indemnity set out in clause 13;       “US” or “United
States” means the United States of America, its territories and possessions, any
state of the United States and the District of Columbia;       “Verification
Notes” means the verification notes prepared by Eversheds LLP and the Directors
in connection with the Placing for the purpose of substantiating the accuracy
and completeness of the information contained in the Admission Document and the
Presentation;       “Warranties” means the warranties contained in schedule 2
and clauses 11.3 and 11.4 and “Warranty” shall be construed accordingly;      
“Warrantors” means Insight, Insight Direct, the Company and the Directors;      
“Working Capital Period” means the period from Admission to 31 December 2005;
and       “Working Capital Report” means the report on the cashflow and working
capital projections of the Group covering the Working Capital Period in the
agreed form.   1.2   In this agreement, unless otherwise specified, reference
to:



  (a)   “includes” and “including” shall mean including without limitation;    
(b)   a “subsidiary undertaking” or “parent undertaking” is to be construed in
accordance with section 258 of the Act, a “subsidiary” or “holding company” is
to be construed in accordance with section 736 of the Act and an “associated
company” is to be construed in accordance with section 416 et seq. of the Income
and Corporation Taxes Act 1988;     (c)   a document in the “agreed form” is a
reference to that document in the form approved and for the purposes of
identification signed by or on behalf of the Company, Insight and Baird;     (d)
  a party means a party to this agreement and includes its permitted assignees
and/or the successors in title to that part of its undertaking which includes
this agreement and, in the case of an individual, to his or her estate and
personal representatives;     (e)   a person includes any person, individual,
company, firm, corporation, government, state or agency of a state or any
undertaking or organisation (whether or not having separate legal personality
and irrespective of the jurisdiction in or under the law of which it was
incorporated or exists);

5



--------------------------------------------------------------------------------



 



  (f)   a statute or statutory instrument or any of their provisions is to be
construed as a reference to that statute or statutory instrument or such
provision as the same may have been or may from time to time hereafter be
amended or re-enacted;     (g)   recitals, clauses, paragraphs or schedules are
to recitals, clauses and paragraphs of and schedules to this agreement. The
schedules form part of the operative provisions of this agreement and references
to this agreement shall, unless the context otherwise requires, include
references to the recitals and the schedules;     (h)   writing shall include
typewriting, printing, lithography, photography and other modes of representing
words in a legible form (other than writing on an electronic or visual display
screen) or other writing in non-transitory form;     (i)   words denoting the
singular shall include the plural and vice versa and words denoting any gender
shall include all genders; and     (j)   the time of day is reference to time in
London, England.



1.3   The index to and the headings in this agreement are for information only
and are to be ignored in construing the same.   2.   CONDITIONS   2.1   The
obligations of Baird under clauses 4, 5 and 10.9 of this agreement are in all
respects conditional upon the satisfaction of each of the following conditions
in each case by the relevant time and/or date referred to below (or such later
time and/or date as Baird and the Company may determine, being no later than
8.00 a.m. on the Long Stop Date):



  (a)   the Nominated Adviser Agreement, Orderly Marketing Deeds and the
Relationship Agreement being entered into by not later than the date of this
agreement;     (b)   the delivery of six copies of the Admission Document and
the completed AIM Application (in the form specified by the AIM Rules) to the
London Stock Exchange, together with the applicable fee as required by rule 5 of
the AIM Rules;     (c)   the delivery of one copy of the Admission Document to
the Registrar of Companies in England and Wales as required by regulation 4(2)
of the POS Regulations by not later than 4.00 p.m. on the date of this
agreement;     (d)   the delivery by the Company to Baird, on the day
immediately prior to Admission of a letter signed by a Director or duly
authorised officer for and on behalf of the Company, signed by a duly authorised
officer of Insight on behalf of Insight, signed by a duly authorised
director/officer on behalf of Insight Direct and signed by all of the Directors
in the form set out in schedule 4;     (e)   Admission becoming effective by not
later than 8.00 a.m. on 14 July 2004;     (f)   the Sellers (or their duly
appointed agents/attorneys) each having complied with their respective
obligations under the Selling Shareholder Agreement to the extent that the same
fall to be performed prior to Admission and the Selling Shareholder Agreement
having become unconditional in all respects (other than in relation to any
condition (or part thereof) relating to this agreement having become
unconditional); and     (g)   the passing of the Resolution by the shareholders
of the Company at a duly convened extraordinary general meeting of the Company
without amendment.



2.2   The Company, the Directors, Insight and Insight Direct shall (so far as it
is within their respective power or control) each use their respective
reasonable endeavours to procure

6



--------------------------------------------------------------------------------



 



    the fulfilment of each condition set out in clause 2.1 on or before the
relevant time and/or date specified therein.   2.3   If any one or more of the
conditions set out in clause 2.1 is not fulfilled in all respects, or is not
waived by Baird or becomes incapable of being fulfilled (and is not so waived)
on or before the required time and/or date specified or, where no time and/or
date is specified for the fulfilment thereof, 8.00 a.m. on 14 July 2004 (or such
later time and/or date (being no later than 8.00 a.m. on the Long Stop Date) as
Baird, Insight and the Company may determine), this agreement and all
obligations of each of the parties under it shall cease to have any effect
except as provided in clause 15.2;   3.   APPOINTMENT OF BAIRD AS AGENT   3.1  
Insight Direct hereby irrevocably appoints Baird to act as its agent to procure
buyers to purchase the Insight Sale Shares at the Placing Price in accordance
with and subject to the terms and conditions set out in this agreement and in
the Placing Documents. This appointment confers on Baird, on behalf of Insight
Direct, all powers, authorities and discretions on its behalf which are
necessary for, or reasonably incidental to, the procuring of buyers for the
Insight Sale Shares on such terms and conditions as aforesaid. Insight Direct
agrees to ratify and confirm everything which Baird lawfully and properly does
in the exercise of those powers, authorities and discretions granted by the
appointment and Baird irrevocably accepts such appointment on such terms and
conditions.   3.2   The Company hereby irrevocably appoints Baird to act as its
agent to procure subscribers to subscribe for the Subscription Shares at the
Placing Price in accordance with and subject to the terms and conditions set out
in this agreement and in the Placing Documents. This appointment confers on
Baird, on behalf of the Company, all powers, authorities and discretions on its
behalf which are necessary for, or reasonably incidental to, the procuring of
subscribers for the Subscription Shares on and subject to such terms and
conditions as aforesaid. The Company agrees to ratify and confirm everything
which Baird lawfully and properly does in the exercise of those powers,
authorities and discretions pursuant to such appointment and Baird irrevocably
accepts such appointment on those terms and conditions.   4.   PLACING BY BAIRD
OF SALE SHARES   4.1   Insight Direct agrees to sell at the Placing Price
11,111,111 of the Sale Shares (the “Insight Sale Shares”) free from all liens,
mortgages, charges, pledges, encumbrances and equities and other third party
rights or interests (legal or equitable) or restrictions of any nature
whatsoever and together with all rights of any nature whatsoever attaching to
such Sale Shares at the date of this agreement and Baird agrees, as agent for
Insight Direct, to use its reasonable endeavours to procure buyers to purchase
the Insight Sale Shares at the Placing Price or, failing which as principal, to
purchase at the Placing Price any such Insight Sale Shares for which it is
unable to procure buyers.   4.2   Immediately after the execution of this
agreement, Insight Direct shall deliver to Baird for the purpose of enabling the
Insight Sale Shares to be transferred pursuant to this agreement and the Placing
a stock transfer form duly executed by or on behalf of Insight Direct in respect
of the Insight Sale Shares to be sold by it as provided in this agreement
accompanied by the share certificate(s) to which they relate.   4.3   Insight
Direct hereby irrevocably appoints any director of Baird as its attorney in his
name and on his behalf to complete the stock transfer form in respect of the
Insight Sale Shares to be sold by it pursuant to clause 4.1 in favour of Baird
or such other persons as Baird may direct.

7



--------------------------------------------------------------------------------



 



4.4   Insight Direct agrees with Baird that, without prejudice to clause 4.3,
Insight Direct shall, forthwith following any request from Baird, generally
execute, deliver and register any other document or deed and to do any other act
or thing which Baird reasonably requires or believes to be necessary or
advisable for the sale and/or transfer of the Insight Sale Shares pursuant to
clause 4.1.   4.5   Insight Direct shall not give any instruction to the Company
or the Directors or Baird or take any action which is inconsistent with its
obligations under this agreement or the Placing Documents or with the
appointment made under clause 3.1 or which prevents registration of the Insight
Sale Shares in accordance with clause 9.2.   4.6   Insight Direct hereby agrees
and acknowledges that nothing in this agreement or in relation to the Placing
constitutes the giving of investment advice by Baird to Insight Direct or
constitutes Insight Direct as a customer of Baird (within the meaning of the
FSA’s Handbook of rules and guidance) and that Baird is acting for the Company
in relation to the Placing and is not acting for Insight Direct and is not
responsible to Insight Direct for providing protections afforded to customers of
Baird or advising it in relation to the Placing.   5.   PLACING BY BAIRD OF
SUBSCRIPTION SHARES   5.1   Baird agrees, as agent for the Company, to use its
reasonable endeavours to procure subscribers to subscribe at the Placing Price
for the Subscription Shares (other than the Committed Shares and the Baird
Shares), or failing which as principal to subscribe itself at the Placing Price
for any Subscription Shares (other than the Committed Shares and the Baird
Shares) for which it is unable to procure subscribers.   5.2   The Company shall
immediately upon the execution of this agreement, conditionally upon Admission
becoming effective, procure that the board of directors of the Company (or a
duly established and authorised committee of the board):



  (a)   allot the Subscription Shares at the Placing Price to the Placees or (as
the case may be) to Baird (or such other person(s) as Baird shall nominate) in
the manner and in the numbers as may be notified to it by Baird pursuant to
clause 9.1; and     (b)   approve (subject to stamping) the sale and transfer of
all of the Sale Shares to Placees or Baird and/or such other person as Baird
shall nominate.



5.3   The Company undertakes to Baird that on Admission all Subscription Shares
shall be allotted and issued fully paid, free from all liens, mortgages,
charges, encumbrances and other third party rights and ranking pari passu in all
respects with all other Ordinary Shares and that the subscribers of the
Subscription Shares will be entitled to all dividends and other distributions
declared, made or paid on or in respect of the Ordinary Shares at or at any time
after the date of Admission.   6.   APPLICATION FOR ADMISSION AND APPLICATION TO
CREST   6.1   The Company hereby authorises Baird on its behalf to make an
application to the London Stock Exchange for Admission. The Company shall, at
its own expense, supply or (so far as it is within its power or control) procure
to be supplied, all such information and documentation, give or (so far as it is
within its power or control) procure the giving of all such undertakings,
execute, or procure (so far as it is within its power or control) the execution
of all such documents, pay all such fees and generally do, or procure to be
done, all such things, in each case as may be necessary, or properly required by
the London Stock Exchange, in connection with Admission.   6.2   Baird shall,
consistent with its obligations as Nominated Adviser, take all appropriate steps
and provide to the Company appropriate advice and guidance for the purposes of
obtaining approval of the AIM Application and shall prepare and deliver to the
London

8



--------------------------------------------------------------------------------



 



    Stock Exchange the declarations required under rules 5 and 37 of the AIM
Rules in connection therewith.   6.3   Prior to Admission becoming effective,
the Company shall apply to CRESTCo for the admission of the Ordinary Shares to
CREST as participating securities and take all reasonable steps necessary for
the Ordinary Shares to become participating securities in CREST as at the date
of (and immediately following) Admission, including supplying all information,
giving all such undertakings, paying all such fees and executing all such
documents as may reasonably be required in connection therewith.   6.4   The
Company undertakes to Baird not to take any action between the date hereof and
the date falling 30 days after Admission, without the prior written consent of
Baird, which would or could cause any of the Placing Shares to be disabled in
the CREST system.   7.   DOCUMENT DELIVERY   7.1   The Company shall procure
that:



  (a)   the Pricing Announcement is released to a Regulatory Information Service
(as defined in the AIM Rules) not later than 8.00 a.m. on the date of this
agreement;     (b)   there are delivered to Baird the documents referred to in
schedule 5 at the times specified in, and otherwise in accordance with the
requirements of that schedule;     (c)   one copy of the Admission Document is
delivered to the Registrar of Companies in England and Wales for registration as
required by regulation 4(2) of the POS Regulations by not later than 4.00 p.m.
on the date of this agreement;     (d)   six copies of the Admission Document
and the completed application form (in the form specified by the AIM Rules) are
delivered to the London Stock Exchange, together with the applicable fee as
required by rule 5 of the AIM Rules by not later than three Dealing Days prior
to Admission; and     (e)   copies of the Admission Document are published in
accordance with the requirements of the AIM Rules.



8.   SUPPLEMENTARY ADMISSION DOCUMENT   8.1   Without prejudice to clauses 2 and
15, if after publication of the Admission Document but before Admission becomes
effective, there is a significant change affecting any matter required to be
included, or a significant new matter which would have been required to be
included, in the Admission Document by regulation 10 of the POS Regulations or
by the AIM Rules, Insight, Insight Direct, the Company and/or the Directors
shall, upon becoming aware of the same, immediately notify the change or new
matter to Baird in writing and promptly prepare a Supplementary Admission
Document containing details of the change or new matter in a form agreed by
Baird and the Company and which complies with the AIM Rules.   8.2   Immediately
upon authorisation of the issue by Baird of the Supplementary Admission
Document, the Company shall deliver one copy thereof to the Registrar of
Companies in England and Wales for registration as required by regulation 10(3)
of the POS Regulations and shall thereafter make available free of charge
sufficient copies in accordance with the requirements of the POS Regulations.  
8.3   Baird shall provide all reasonable and timely assistance in connection
with the preparation and issue of the Supplementary Admission Document.   8.4  
If a Supplementary Admission Document is published in connection with the
Placing, references in this agreement to the Admission Document are as the
context permits, to be

9



--------------------------------------------------------------------------------



 



    read as references to the Supplementary Admission Document, or as the
context may require, the Admission Document and Supplementary Admission Document
taken together.   9.   REGISTRATION AND PAYMENT   9.1   Baird shall not later
than three Dealing Days prior to Admission supply the Company with a schedule of
the Placees (specifying their names and addresses) procured by it and the number
of Placing Shares which the Placees are subscribing and/or purchasing,
specifying whether such Placing Shares are to be held in certificated or
uncertificated form (and if they are to be held in uncertificated form, details
of the participant and member account ID of the CREST account of Baird (or such
other person as Baird may nominate) to which uncertificated Placing Shares are
to be credited to be held by Baird as nominee on behalf of the relevant Placees,
pending transfer through CREST, together with confirmation that Baird has
authorised the Company to credit its stock account in CREST in respect of the
relevant number of Placing Shares).   9.2   The Company agrees with Baird that:



  (a)   it will, immediately following Admission, procure that the Registrars
promptly register (without registration fee) the persons named by Baird in
accordance with clause 9.1 as the holders of the Subscription Shares; and    
(b)   against delivery to the Company of the duly executed stock transfer forms
in respect of the Sale Shares and the share certificates relating thereto, it
will, immediately following Admission, procure that the Registrars promptly
register (without registration fee) the persons named by Baird in accordance
with clause 9.1 as the transferees of the Sale Shares as the holders thereof.



9.3   The Company shall provide, or procure the provision of, all information
and authorisations required by the Registrars to effect the registration as
members of the Company of the persons with whom Placing Shares have been placed
(or Baird, as the case may be) in accordance with and as contemplated by the
provisions of this agreement, the Selling Shareholder Agreement, the Placing
Documents and any agreement between the Company and the Registrars.   9.4   The
Company shall procure that the Registrars:



  (a)   not later than five Dealing Days after Admission issue definitive share
certificates to those persons registered as members of the Company pursuant to
clause 9.2 above who have requested to hold their Placing Shares in certificated
form; and     (b)   not later than 8.00 a.m. on the date of Admission credit the
CREST stock account of Baird (or such other person as Baird shall nominate) with
the appropriate number of Placing Shares in respect of those persons who have
requested to hold their Placing Shares in uncertificated form.



9.5   In the event of any difficulties or delays in obtaining admission of the
Ordinary Shares to CREST as participating securities or the use of CREST in
respect of the Placing, Baird may require that all Placing Shares be held in
certificated form in which case the provisions of this agreement relating to the
holding of Placing Shares in uncertificated form will be deemed to be modified
accordingly.   9.6   As soon as reasonably practicable after Admission and the
receipt by Baird in full of the relevant amounts specified in (a) or (b) below
(as the case may be) and in any event by no later than three Dealing Days after
Admission, Baird shall (in the case of clause 9.6(a) only, subject to receipt by
Baird of the bank account details referred to therein) pay or procure to be
paid:

10



--------------------------------------------------------------------------------



 



  (a)   to the Company, the total subscription price payable for the
Subscription Shares (being the number of such shares (including, for the
avoidance of doubt, the Committed Shares) multiplied by the Placing Price) plus
the Agreed Tax Amount (as defined in clause 9.6(b)) less (i) the fee and
commission referred to in clause 10.2, (ii) that part of the fee payable to
Baird under this agreement pursuant to clause 10.1 of the Nomad Agreement and
(iii) any costs and expenses which Baird may have incurred and in respect of
which it is entitled to be reimbursed pursuant to clause 10.5, such payment to
be made to such bank account of the Company as the Company shall notify to Baird
not less than two Business Days prior to Admission; and     (b)   to Insight
Direct, the purchase consideration for the Insight Sale Shares (being the
relevant number of such shares multiplied by the Placing Price) less (i) the
commission payable by it pursuant to clause 10.1 and an amount equal to the
stamp duty or stamp duty reserve tax payable by it pursuant to clause 10.3,
(ii) an amount equal to the value of the Committed Shares at the Placing Price
(in respect of which the Committed Shareholders have agreed that Baird shall pay
such amounts to the Company) and (iii) an amount (the “Agreed Tax Amount”) equal
to £178,508.54 (representing tax payable by the Committed Shareholders in
respect of the payment to the Committed Shareholders of cash pursuant to the
Insight Incentive Scheme (as defined in the Admission Document)), such payment
to be made to such account at such bank as Insight Direct shall have notified to
Baird not fewer than three Dealing Days before the due date for payment, or
failing such notification, to the Company’s account identified in clause 9.6(a)
above.



9.7   Payment of such monies to the accounts mentioned in clauses 10.6(a) and
(b) shall constitute a complete discharge of Baird’s obligations pursuant to
clauses 4 and 5 of this agreement.   10.   FEES, COMMISSIONS AND EXPENSES AND
SUBSCRIPTION   10.1   Subject to clause 15 and the satisfaction of the
conditions set out in clause 2.1, Insight shall pay a commission to Baird of
four (4) per cent. of the value of the Insight Sale Shares at the Placing Price
(together with any value added tax thereon).   10.2   Subject to clause 15 and
the satisfaction of the conditions set out in clause 2.1, the Company shall:



  (a)   pay to Baird a commission of four (4) per cent. of the value of the
Subscription Shares (but excluding for these purposes, the Committed Shares) at
the Placing Price, together with any value added tax thereon; and     (b)   pay
to Baird a fee in cash of £600,000 (i) less the aggregate amount of any Advisory
Fees (as defined in clause 2(a) of the Engagement Letter) which have paid to
Baird prior to Admission but (ii) plus an amount which is sufficient to enable
Baird to subscribe 279,001 Placing Shares at the Placing Price (the “Baird
Shares”), together in each case with any value added tax thereon.



10.3   Insight Direct shall pay all stamp duty and/or stamp duty reserve tax
arising in respect of the transfer of/agreement to transfer the Insight Sale
Shares to be sold by it pursuant to this agreement at the rate of 50p per £100
(or part thereof) of the value of the Insight Sale Shares at the Placing Price.
  10.4   The Company shall pay all costs, charges and expenses of, or incidental
to, the Placing (save for any costs, charges or expenses agreed to be payable by
Insight, Insight Direct or any of the Sellers) and the AIM Application including
without limitation all accountancy, legal and other professional fees and
expenses of the Company and the legal fees of Baird (subject to a cap of
£100,000), the fees and expenses payable to the Registrars and the

11



--------------------------------------------------------------------------------



 



    costs of printing, advertising and circulating the Placing Documents and
other documents in connection with the Placing (together with any value added
tax payable in each such case).   10.5   The Company shall immediately upon
request by Baird reimburse Baird the amount of any expenses for which the
Company shall be responsible as provided pursuant to clause 10.4 but which Baird
may have paid or incurred on behalf of the Company in connection with the
Placing and the AIM Application.   10.6   Where pursuant to clause 10.4 or 10.5
a sum (a “Relevant Sum”) is to be paid or reimbursed to Baird in respect of any
cost or expense paid or incurred by Baird on behalf of the Company in connection
with the Placing and/or Admission and that cost or expense includes an amount in
respect of value added tax (the “VAT Element”), the Company shall pay an amount
to Baird in respect of the VAT Element that shall be determined as follows:



  (a)   if the Relevant Sum constitutes for value added tax purposes the
reimbursement of the consideration for the supply of goods or services to Baird,
a sum equal to the proportion of the VAT Element that Baird certifies acting in
good faith as representing irrecoverable input tax in the hands of Baird, that
certificate to be conclusive save in the case of manifest error; and     (b)  
if the Relevant Sum constitutes for value added tax purposes the reimbursement
of a cost or expense incurred by Baird as agent for the Company, a sum equal to
the whole of the VAT Element,



    and where a sum equal to the VAT Element has been reimbursed to Baird under
clause 10.6(b) above, Baird shall provide the Company with a proper tax invoice
in respect of the supply to which the Relevant Sum relates, that is to say a tax
invoice naming the Company as the recipient of the supply and issued either by
Baird or, if Baird has treated the relevant cost or expense as a disbursement
for value added tax purposes, by the person making the supply.   10.7   If the
performance by Baird of any of its obligations under this agreement shall
represent for value added tax purposes the making by Baird of any supply of
goods or services to the Company that is taxable at a positive rate, the Company
shall pay to Baird, in addition to the amounts otherwise payable by the Company
to Baird pursuant to this agreement (including, without limitation, amounts
payable by the Company to Baird pursuant to clause 10.6(a)), an amount equal to
the value added tax chargeable on any such supply, that payment to be made
within seven days of Baird requesting the same and against production by Baird
of a proper tax invoice.   10.8   The Company, Insight and Baird agree that the
Engagement Letter shall be amended by the deletion therein of paragraph 2(d) and
further agree that provisions of clause 10.2(b) above shall prevail over
paragraph 2(b) of the Engagement Letter and the Engagement Letter shall be
deemed to be amended accordingly.   10.9   Without prejudice to its obligations
under clauses 4 and 5 of this agreement, Baird shall at Admission subscribe the
Baird Shares with effect from Admission and:



  (a)   agrees that it shall take such shares subject to the memorandum and
articles of association of the Company; and     (b)   consents to the entry of
the name of Baird in the register of members of the Company in respect of such
shares.



10.10   With effect from Admission, Baird undertakes to the Company not at any
time prior to the announcement of the Company’s interim results for the six
month period ending 30 June

12



--------------------------------------------------------------------------------



 



    2005 without the prior consent of the Company (such consent not to be
unreasonably withheld or delayed) to:



  (i)   offer, dispose of, or agree to offer or dispose of, directly or
indirectly, any of the Baird Shares or any interest in such shares; or     (ii)
  enter into or agree to enter into any derivative transaction of any type
whatsoever (including, without limitation, any swap, contract for differences,
option, warrant or futures transaction or arrangement) in respect of, or
referenced to, any such shares,



    whether any such transaction in clause 10.10(i) or clause 10.10(ii) above is
settled by delivery of Ordinary Shares or other securities, in cash or
otherwise; provided that the foregoing provisions of clause 10.10 shall not
apply:



  (a) (i)   to an acceptance of an offer for the entire issued share capital of
the Company (excluding any Ordinary Shares already held by the offeror) by a
person who is not acting in concert with Baird (a “Third Party Offer”);      
(ii)   to the giving of an irrevocable undertaking to accept a Third Party
Offer;       (iii)   to selling any of the Baird Shares to a person making a
Third Party Offer or a person who has announced an intention to make a Third
Party Offer; or       (iv)   to making a counter-bid following a Third Party
Offer;



  (b)   upon an intervening court order;     (c)   to any scheme of
reconstruction under section 110 of the Insolvency Act 1986 in relation to the
Company;     (d)   the transfer of Ordinary Shares pursuant to any offer by the
Company to purchase its own shares which is made on identical terms to all
holders of Ordinary Shares;     (e)   the transfer or disposal of the Baird
Shares pursuant to a compromise or arrangement between the Company and its
creditors or any class of them or between the Company and its members or any
class of them which is agreed to by the creditors or members and sanctioned by
the court under sections 425-427A of the Act;     (f)   to any disposal required
by any statutory or regulatory requirement; or     (g)   to transfers of Baird
Shares by Baird to any member of the Baird Group provided that:



  (i)   the proposed transferee agrees by deed in a form reasonably acceptable
to the Company to be bound by the provisions of this clause 10.10; and     (ii)
  in the event of any such member ceasing to be a member of the Baird Group,
immediately prior thereto, the Baird Shares owned by such member shall be
transferred to another member of the Baird Group.



11.   WARRANTIES   11.1   The Company severally warrants to Baird, Insight and
Insight Direct jointly and severally warrant to Baird and each of the Directors
hereby severally warrants to Baird in the terms set out in schedule 2 as at the
date of this agreement by reference to the facts and circumstances subsisting at
such date.

13



--------------------------------------------------------------------------------



 



11.2   Save in respect of the warranties contained in clause 11.3, each Warranty
given by the Non-Executive Directors is given subject to the best of his
knowledge, information and belief.   11.3   Each of the Directors severally
represents and warrants to Baird that the information in respect of his own
details in the declaration and in the completed Director’s questionnaire given
by him to Baird and the information in respect of the details relating to him
and the director’s family (within the meaning of AIM Rules) in the Admission
Document is true and accurate and not misleading.   11.4   Insight Direct
represents and warrants to Baird in respect of the Insight Sale Shares that it
has, or will have at Admission, good title to, or is, or will be the beneficial
owner of, and has, or will have at Admission the necessary power and authority
to enable it to sell all the Insight Sale Shares, in each case free from all
liens, mortgages, charges, pledges, encumbrances and other third party rights or
interests (legal or equitable) or restrictions of any nature whatsoever and
together with all rights of any nature whatsoever attaching to the Insight Sale
Shares (including the rights to all dividends and other distributions (if any)
declared, made or paid) at or at any time after the date of Admission.   11.5  
Each of the Company, Insight, Insight Direct and the Directors acknowledges that
Baird is entering into this agreement in reliance upon each of the Warranties.
Each of the Warranties shall be construed separately and shall not be limited or
restricted by reference to or inference from the terms of any other Warranty.  
11.6   Each of the Company, Insight, Insight Direct and the Directors severally
undertakes to Baird to notify Baird:



  (a)   immediately if he, the Company, Insight or Insight Direct (as the case
may be) becomes aware at any time up to Admission of any fact or circumstance
which would or is likely to indicate that any of the Warranties is or has become
untrue or inaccurate or misleading by reference to the facts or circumstances
from time to time subsisting; and     (b)   as soon as reasonably practicable at
any time up to the close of business on the day which is 90 days after (but not
including) the date on which Admission occurs if he, the Company, Insight or
Insight Direct (as the case may be) becomes aware that any of the Warranties was
untrue or inaccurate or misleading as at the date of this agreement.



11.7   Where any Warranty is expressed to be qualified by a reference to
awareness and/or knowledge and/or information and/or belief of any person or
words to similar effect (including pursuant to clause 11.2), that reference
shall be deemed to include an additional statement to the effect that it has
been given after making all such enquiries as were reasonable and there having
been made all such investigations as could reasonably be expected to be made in
the context of the Placing. Notwithstanding anything to the contrary in this
agreement, each of the Directors shall be deemed to be aware of all information
contained in the Long Form Report, the Legal Due Diligence Report and the
Working Capital Report.   11.8   Except where clause 11.9 applies:



  (a)   the aggregate liability of each of the Directors for all claims under
the Warranties, the Executive Directors for all claims under the Indemnity or
the Covenantors (other than Insight and Insight Direct) for all claims under the
Tax Indemnity or, in respect of any of them, for any other provision of this
agreement, shall not exceed the amount set out opposite his name in part A or B
(as the case may be) of schedule 1;

14



--------------------------------------------------------------------------------



 



  (b)   the aggregate liability of Insight and Insight Direct for all claims
under the Warranties, the Indemnity and the Tax Indemnity or any other provision
of this agreement shall not exceed the amount paid to Insight pursuant to clause
9.6(b);     (c)   no claims may be made against Insight, Insight Direct or any
Director for any breach of the Warranties or Indemnity or any other provision of
this agreement unless written notice of the claim (giving reasonable details of
the circumstances giving rise to the claim) has been given by Baird to Insight,
Insight Direct or that Director (as the case may be) before 5.00 p.m. on the
date which is thirty (30) days after (but not including) the date of publication
of the audited report and accounts of the Company for the year ending 31
December 2005;     (d)   Baird agrees with each of the Executive Directors that
it will not seek to recover any sum pursuant to the Indemnity from any of such
Directors unless it shall first have taken all reasonable steps (having regard
to the facts and circumstances affecting the Company at the relevant time) to
recover any such sum from the Company; and     (e)   no claim may be made
against any of the Directors under the Warranties or the Indemnity (but for the
avoidance of doubt, not the Tax Indemnity) unless the amount of the claim or
claims (when taken together with all costs and expenses) exceeds in aggregate
the sum of £100,000 provided that if the amount of the claim or claims (when
taken together with all costs and expenses) exceeds £100,000, then Baird shall
be entitled to recover the full amount and not just the excess over £100,000.



11.9   The limitations in clause 11.8 shall not apply in relation to any breach
of Warranty or any other provision of this agreement resulting from fraud or
wilful default on the part of the person for whose benefit the limitation would
otherwise have applied.   11.10   The Indemnified Persons shall not be entitled
to recover more than once against any party (whether under this agreement or the
Selling Shareholders Agreement or otherwise) in respect of the same loss.   12.
  INDEMNITY   12.1   No claim shall be made against an Indemnified Person by
Insight, Insight Direct, the Company or any of the Directors to recover any
damage, loss, cost or expense which any such person may suffer or incur (or
claim to have suffered or incurred) by reason of or arising out of the carrying
out or performance by Baird (or by an Indemnified Person on its behalf) of any
of its obligations (or the exercise of rights) or the provision of services to
the Company whether under this agreement or otherwise in connection with the
Placing unless and only to the extent that such damage, loss, cost, charge or
expense results from the negligence or wilful default of the relevant
Indemnified Person or any breach by Baird of any of its obligations under this
agreement or any of the Placing Documents or any breach by that Indemnified
Person of its obligations under FSMA or the regulatory system (as set out in the
FSA’s Handbook of rules and guidance) or is of such a nature that liability is
not permitted to be excluded pursuant to FSMA or the regulatory system or
otherwise.   12.2   Insight and Insight Direct jointly and severally, the
Company, and each of the Executive Directors severally, undertakes with Baird to
the fullest extent permitted by law to indemnify and hold harmless each
Indemnified Person fully and effectively against all claims (whether or not
successful, compromised or settled), actions, demands, proceedings, liabilities
and judgments (each a “Claim”) which may be made, brought, threatened or
established against an Indemnified Person in any jurisdiction by any subscriber,
allottee, acceptor, placee or underwriter of any of the Placing Shares pursuant
to the Placing or any subsequent buyer or transferee thereof or by any
governmental

15



--------------------------------------------------------------------------------



 



    agency or regulatory body or by any other person whatsoever and against all
liabilities, losses, damages, costs, charges, expenses (including legal fees)
and taxes (each a “Loss” and together “Losses") which an Indemnified Person may
pay, suffer or incur in connection therewith (including, but not limited to, all
Losses paid, suffered or incurred in investigating, seeking advice as to
defending or disputing any such Claim and/or in establishing its right to be
indemnified pursuant to this clause 12.2 and/or in seeking advice as to any such
Claim or in any way related to or in connection with this indemnity or the
Placing) and which in any such case is occasioned by or results from or is
attributable to or would not have arisen but for (in each case whether directly
or indirectly):



  (a)   any breach, or alleged breach, by Insight, Insight Direct, the Company
or any of the Directors of any of their respective obligations under this
agreement or any breach of any of the Warranties; or     (b)   the Placing
Documents not containing, or being alleged not to contain, all the information
required by law or regulation (including, for the avoidance of doubt, the AIM
Rules) to be contained therein or any statement contained in the Placing
Documents, the Presentation or the Pricing Announcement being, or being alleged
to be, untrue, inaccurate, misleading or defamatory in any respect or not based
on reasonable grounds or any misrepresentation or alleged misrepresentation by
whomsoever being contained or being alleged to be contained in the Placing
Documents; or     (c)   any breach, or alleged breach, of the laws or
regulations of any country in connection with the Placing or the distribution of
the Placing Documents or any failure, or alleged failure, to comply with any
such laws or regulations; or     (d)   the proper performance by or on behalf of
Baird of any of its obligations (or exercise of rights) under this agreement or
otherwise in connection with the Placing and the preparation and distribution of
the Placing Documents; or     (e)   the issue or approval by Baird for the
purposes of section 21 of FSMA of any financial promotion relating to the
Company or in connection with the Placing; or     (f)   the sale and purchase of
the Sale Shares and the allotment and issue of the Subscription Shares and the
rescission of any contract to subscribe for or purchase any Placing Shares,



    unless, in relation to an Indemnified Person and only to the extent that,
such Claim or Loss results from the negligence or wilful default of the relevant
Indemnified Person or any breach by Baird of its obligations under this
agreement or breach by any Indemnified Person of its obligations under FSMA or
the regulatory system (as set out in the FSA’s Handbook of rules and guidance).
This indemnity is in addition to any rights that any Indemnified Person may have
at common law or otherwise (including, but not limited to, any right of
contribution) and any other liability which Insight, Insight Direct, the Company
or any Executive Director may have to any Indemnified Person but shall have no
effect to the extent it is prohibited under any applicable law or regulation.  
12.3   Baird shall, promptly after becoming aware of any claim made or
threatened against an Indemnified Person in respect of which indemnity may be
sought pursuant to clause 12.2, notify the Company in writing thereof and enter
into and thereafter maintain consultation with the Company on all material
aspects of such claim.   12.4   All sums payable to any Indemnified Person under
this clause 12 shall be paid free and clear of all deductions or withholdings
unless the deduction or withholding is required by law, in which event the
person making payment shall pay such additional amount as shall be required to
ensure that the net amount received by the relevant Indemnified Person

16



--------------------------------------------------------------------------------



 



    will equal the full amount which would have been received by it had no such
deduction or withholding been made.   12.5   If the United Kingdom Inland
Revenue or any other taxing authority in any jurisdiction brings into any charge
to tax (or into any computation of income, profits or gains for the purposes of
any charge to tax) any sum payable to any Indemnified Person under this clause
12 then the amount so payable shall be grossed up by such amount as will ensure
that after payment of the tax so chargeable, the relevant Indemnified Person
shall retain a sum equal to the amount that it would otherwise have retained had
no such tax been payable (additional payments being made on demand as may be
necessary).   13.   TAXATION INDEMNITY       Each of the Covenantors hereby
severally undertakes with the Company for itself and as trustee for each other
member of the Group and, as a separate covenant, with Baird, that he will pay,
discharge and indemnify the Company and each other member of the Group in the
terms set out in schedule 3.   14.   WARRANTIES AND INDEMNITIES — GENERAL
PROVISIONS   14.1   Each of the Warranties, the Indemnity and the Tax Indemnity
shall remain in full force and effect notwithstanding the completion of the
subscription of the Subscription Shares, the sale and purchase of the Sale
Shares and the Placing.   14.2   Notwithstanding any rule of law or equity to
the contrary, any release, waiver or compromise or any other arrangement of any
kind whatsoever which Baird or any other Indemnified Person may agree to or
effect as regards one or more of the Company, the Directors, Insight or Insight
Direct in connection with this agreement and, in particular (but without
limitation), the Warranties, the Indemnity and the Tax Indemnity, shall not
affect the rights of the Indemnified Person as regards any other of such
parties.   14.3   Each of the Directors, Insight and Insight Direct hereby
agrees that, if and to the extent that he or it (as the case may be) incurs any
liability under the Warranties, the Indemnity or the Tax Indemnity, he or it (as
the case may be) will not seek any contribution or seek to recover any sum from
the Company or any other member of the Group in respect of such liability.   15.
  TERMINATION   15.1   If at any time prior to Admission:



  (a)   there shall develop, occur or come into effect any substantial change in
national or international financial, industrial, economic, political, military,
diplomatic or stock market conditions or currency exchange rates or controls or
any outbreak or escalation of hostilities or any acts of terrorism or any change
in financial markets or any calamity or crisis which, in the reasonable opinion
of Baird, would be likely to prejudice materially the success of the Placing or
which would make it impracticable or inadvisable to proceed with the Placing;  
  (b)   there shall have been an adverse change, or any development involving a
prospective adverse change, in or affecting the general affairs, prospects,
management, financial or trading position, shareholders’ funds or results of the
Company or any other member of the Group, whether or not arising in the ordinary
course of business, which, in any such case, in the reasonable opinion of Baird,
would be so material and adverse as to prejudice the success of the Placing or
which would make it impracticable or inadvisable to proceed with the Placing;  
  (c)   Baird becomes aware (whether by receipt of a notification pursuant to
clause 11.6 or otherwise) that any of the Warranties was untrue or inaccurate or
misleading in

17



--------------------------------------------------------------------------------



 



      any material respect when given and/or that any of the Warranties has
become untrue or inaccurate or misleading in any material respect if such
Warranties were to be repeated at any time prior to Admission by reference to
the facts and circumstances from time to time subsisting; or     (d)   Insight,
Insight Direct, the Company or any of the Directors, or any of the Sellers,
shall fail in any material respect to comply with their respective obligations
under this agreement or the Selling Shareholder Agreement (as the case may be);
or     (e)   there occurs or arises a significant change affecting any matter
required to be included, or a significant new matter which would have been
required to be included, in the Admission Document by regulation 10 of the POS
Regulations or by the AIM Rules requiring a Supplementary Admission Document to
be published by or on behalf of the Company,



    then and in any such case Baird may in its absolute discretion by notice in
writing to the Company to be served prior to Admission elect to terminate this
agreement and its obligations hereunder.   15.2   If this agreement is
terminated pursuant to clause 2.3 or if clause 15.1 applies, the obligations of
Baird shall cease immediately and, except in relation to any breaches of any
provision of this agreement prior to the date of such termination, no party
shall have any claim against any other party for any costs, damages,
compensation or otherwise under or in respect of this agreement except that:



  (a)   the Company shall within two Dealing Days pay to Baird (without
prejudice to the Company’s obligations under the Engagement Letter) any costs
and expenses in respect of which Baird is entitled to be reimbursed pursuant to
clause 10.4;     (b)   Baird shall within two Dealing Days return all moneys
received from Placees pursuant to the Placing and arrange for the return of the
Insight Sale Shares (if applicable), transfers and certificates referred to in
clause 4.2 to Insight and each of the respective Sellers entitled thereto;    
(c)   the Company shall cancel any instructions given to CRESTCo; and     (d)  
the provisions of clauses 1, 12, 14 and 18 to 25 shall remain in full force and
effect.



16.   ANNOUNCEMENTS AND INFORMATION   16.1   Subject to clause 16.2, the Company
and each of the Directors hereby severally undertakes to Baird that none of them
will at any time between the date of this agreement and the date on which
Admission takes place make any public statement or communication regarding any
member of the Group or the Placing or otherwise relating to the financial
condition or trading or financial prospects of any member of the Group, whether
in response to enquiries or otherwise, without the prior consent of a director
of Baird, such consent not to be unreasonably withheld or delayed. Such consent
will be deemed to have been given to any such statement given at a press
conference organised or attended by a representative of Baird insofar as it is
based on and is consistent with the information contained in the Admission
Document.   16.2   The provisions of clause 16.1 shall not apply where a public
statement or communication is required to be made under this agreement, by law
or by the London Stock Exchange in which case the Company and the Directors
agree so far as possible, to consult with Baird regarding the timing and content
of such statement.

18



--------------------------------------------------------------------------------



 



17.   TIME OF ESSENCE       Save as otherwise expressly provided, time is of the
essence in respect of every obligation under this agreement and any agreement
amending or substituting its terms.   18.   WAIVER   18.1   A waiver of any
term, provision or condition of, or consent granted under, this agreement shall
be effective only if given in writing and signed by the waiving or consenting
party and then only in the instance and for the purpose for which it is given.  
18.2   No failure or delay on the part of any party in exercising any right,
power or privilege under this agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.   18.3   No breach of any provision of this agreement
shall be waived or discharged except with the express written consent of the
parties.   18.4   The rights and remedies herein provided are cumulative with
and not exclusive of any rights or remedies provided by law.   19.   INVALIDITY
AND SEVERABILITY       If any provision of this agreement is or becomes (whether
or not pursuant to any judgement or otherwise) invalid, illegal or unenforceable
in any respect under any law of any jurisdiction:



  (a)   the validity, legality and enforceability under the law of that
jurisdiction of any other provision;     (b)   the validity, legality and
enforceability under the law of any other jurisdiction of that or any other
provision,



    shall not be affected or impaired in any way thereby.   19.2   If any
provision of this agreement shall be held to be void or illegal, invalid or
unenforceable, in whole or in part, for any reason whatsoever, such provision or
part shall to that extent be deemed not to form part of this agreement but the
legality, validity and enforceability of the remaining provisions of this
agreement shall not be affected.   20.   NOTICES   20.1   Any notice, demand or
other communication given or made under or in connection with the matters
contemplated by this agreement shall be in writing and shall be delivered
personally or sent by facsimile or prepaid first class post (air mail if posted
to or from a place outside the United Kingdom):       In the case of the Insight
to:

       
Address:
1305 West Auto Drive  

Tempe  

Arizona, 85284  

USA

 
Fax:
+1 480 760 7162  
Attention:
Chief Financial Officer and General Counsel

19



--------------------------------------------------------------------------------



 



    In the case of the Company and the Directors (other than Robert Moya):

       
Address:
Technology Building  

Terry Street  

Sheffield  

S9 2BU

 
Fax:
+44 870 703 8532

 
Attention:
Neil Comer/Ashok Makanji



    In the case of Insight Direct and Robert Moya:

       
Address:
c/o Insight Direct  

Alperton House  

Bridgewater Road  

Wembley  

Middlesex HAO 1EH

 
Fax:
+44 208 403 6366

 
Attention:
Legal and Commercial Director (with a copy to the Managing Director)



    In the case of Baird to:

       
Address:
Robert W. Baird Limited  

Mint House  

77 Mansell Street  

London E1 8AF

 
Fax:
+44 20 7702 3134

 
Attention:
Shaun Dobson



    and shall be deemed to have been duly given or made as follows:



  (a)   if personally delivered, upon delivery at the address of the relevant
party;     (b)   if sent by first class post, two Dealing Days after the date of
posting;     (c)   if sent by air mail, five Dealing Days after the date of
posting; and     (d)   if sent by facsimile, when despatched,



    provided that if, in accordance with the above provision, any such notice,
demand or other communication would otherwise be deemed to be given or made
after 5.00p.m. such notice, demand or other communication shall be deemed to be
given or made at 9.00a.m. on the next Dealing Day.   20.2   A party may notify
the other parties to this agreement of a change to its name, relevant addressee,
address or facsimile number for the purposes of clause 20.1 provided that such
notification shall only be effective:



  (a)   on the date specified in the notification as the date on which the
change is to take place; or

20



--------------------------------------------------------------------------------



 



  (b)   if no date is specified or the date specified is less than five Dealing
Days after the date on which notice is given, the date falling five Dealing Days
after notice of any such change has been given.



21.   COUNTERPARTS   21.1   This agreement may be executed in any number of
counterparts which together shall constitute one agreement. Any party may enter
into this agreement by executing a counterpart and this agreement shall not take
effect until it has been executed by all parties.   21.2   Delivery of an
executed counterpart of a signature page by facsimile transmission shall take
effect as delivery of an executed counterpart of this agreement. If such method
is adopted, without prejudice to the validity of such agreement, each party
shall provide the others with the original of such page as soon as reasonably
practicable thereafter.   22.   ENTIRE AGREEMENT   22.1   Each of the parties
acknowledges and agrees with the other parties that:



  (a)   this agreement together with the Engagement Letter and the other
documents referred to in this agreement (together the “Transaction Documents”)
constitute the entire and only agreement and understanding between the parties
in connection with the Placing and subject matter of the Transaction Documents;
and     (b)   it has not been induced to enter into any Transaction Document in
reliance upon, nor has it been given, any warranty, representation, statement,
assurance, covenant, agreement, undertaking, indemnity or commitment of any
nature whatsoever other than as are expressly set out in the Transaction
Documents and, to the extent that any of them have been it unconditionally and
irrevocably waives any claims, rights or remedies which any of them might
otherwise have had in relation thereto;



    PROVIDED THAT the provisions of this clause 22.1 shall not exclude any
liability which any of the parties would otherwise have to any other party or
any right which any of them may have to rescind this agreement in respect of any
statements made fraudulently by any of them prior to the execution of this
agreement or any rights which any of them may have in respect of fraudulent
concealment by any of them.   22.2   This agreement may be varied only by a
document signed by all of the parties and expressly incorporating the terms of
this agreement as varied into that document.   23.   ASSIGNMENT       No party
to this agreement may assign, transfer or charge all or any of any other
parties’ obligations nor any of its rights or benefits arising under this
agreement without the prior written consent of all the other parties.

21



--------------------------------------------------------------------------------



 



24.   RIGHTS OF THIRD PARTIES   24.1   Each Indemnified Person shall have the
right under the Contracts (Rights of Third Parties) Act 1999 to enforce its
rights against the Company under clauses 11 and 12 of this agreement provided
that an Indemnified Person (other than Baird, and in respect of clause 12) must
obtain the written consent of Baird (which Baird may give or refuse in its
absolute discretion) before it may bring proceedings to enforce the terms of
clause 12 and, save to the extent notified in writing by Baird to the relevant
Indemnified Person, Baird (without obligation) shall have the sole conduct of
any such action on behalf of the Indemnified Person.   24.2   Save as provided
in clause 24.1, a person who is not a party to this agreement shall have no
rights under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this agreement but this does not affect any right or remedy of a third
party which exists or is available apart from that Act.   24.3   Notwithstanding
the provisions of clause 24.1, any rights arising by virtue of the Contracts
(Rights of Third Parties) Act 1999 may be rescinded or varied in any way or at
any time by the parties to this agreement without the consent of any Indemnified
Person.   25.   GOVERNING LAW AND JURISDICTION   25.1   This agreement (and any
dispute, controversy or claim of whatever nature arising out of or in any way
relating to this agreement or its formation) shall be governed by and construed
in accordance with English law.   25.2   Each of the Company and the Directors
irrevocably agree that the courts in England shall have jurisdiction to hear and
decide any suit, action or proceedings, and/or to settle any disputes, which may
arise out of or in connection with this agreement or its formation
(respectively, “Proceedings” and “Disputes”) and, for these purposes, each party
irrevocably submits to the jurisdiction of the courts of England.   25.3  
Without prejudice to any other permitted mode of service the parties agree that
service of any claim form, notice or other document (“Documents”) for the
purpose of any Proceedings begun in England shall be duly served upon it if
delivered personally or sent by registered post, in the case of Insight the
address of the Company set out in this document (marked for the attention of the
Legal and Commercial Director, with a copy to the Managing Director), or such
other person and address in England and/or Wales as Insight shall notify Baird
in writing from time to time. Nothing contained in this clause 25.3 affects the
right to serve process in another manner permitted by law.

IN WITNESS whereof this agreement has been executed as a deed on the date first
above written.

22



--------------------------------------------------------------------------------



 



SCHEDULE 1

Part A — The Executive Directors

                  (3) (1)   (2)   Maximum liability Name   Address   (Clause
10.7)

1. Lee Strafford
 
Technology House, Terry Street,  
£280,000

  Sheffield, S9 2BU    
 
       
2. Ashok Makanji
  Technology House, Terry Street,   £200,000

  Sheffield, S9 2BU    
 
       
3. Neil Comer
  Technology House, Terry Street,   £200,000

  Sheffield, S9 2BU    

Part B — The Non-Executive Directors

                      (3) (1)   (2)   Maximum liability Name   Address   (Clause
10.7)

1. Kevin Adams
 
Technology House, Terry Street,  
£
120,000  

  Sheffield, S9 2BU        
 
           
2. Robert Moya
  c/o Insight Direct, Alperton   £ 60,000  

  House, Bridgewater Road,        

  Wembley, Middlesex HAO 1EH        
 
           
3. Michael Sherwin
  Technology House, Terry Street,   £ 60,000  

  Sheffield, S9 2BU        

23



--------------------------------------------------------------------------------



 



SCHEDULE 2

Warranties



1.     Admission Document



1.1   The information contained in the Admission Document is in accordance with
the facts and all statements of fact contained in the Admission Document are
true and accurate and are not misleading.   1.2   All statements, forecasts,
estimates and expressions of opinion, intention or expectation contained in the
Admission Document are fairly and honestly given, expressed or held and have
been the subject of all reasonable care and attention and are fairly based upon
facts within the knowledge of Insight, Insight Direct, the Company or any of the
Directors and are made on reasonable grounds after due and proper consideration
of all the information currently available to Insight, Insight Direct, the
Company and the Directors.   1.3   There are no facts or considerations known to
Insight, Insight Direct, the Company or any of the Directors which are not
disclosed in the Admission Document and which by their omission would or might
reasonably be considered to:



  (a)   be likely to affect the import of the information contained therein; or
    (b)   make any statement therein (whether of fact or opinion) inaccurate or
misleading; or     (c)   invalidate or qualify any assumption made in support of
any statement therein (whether of fact or opinion); or     (d)   be material for
disclosure to Baird or a potential subscriber or purchaser of any of the Placing
Shares.



1.4   The Admission Document contains all such information as, having regard to
the matters referred to in regulation 9(3) of the POS Regulations, investors
would reasonably require, and reasonably expect to find there, for the purpose
of making an informed assessment of:



  (a)   the assets and liabilities, financial position, profits and losses and
prospects of the Group; and     (b)   the rights attaching to the Ordinary
Shares.



1.5   The Admission Document contains all items of information required to be
included by the AIM Rules and the POS Regulations.   1.6   So far as the
Warrantors are aware, all factual information supplied to Baird for the purposes
of the Placing and the Admission Document was when given true and accurate and
in accordance with the facts and not incomplete or misleading and all
statements, forecasts, estimates and expressions of opinion, intention and
expectation so supplied have been made after due and proper consideration, are
fair and honest and represent reasonable expectations based on facts known to
the Warrantors.   2.   Presentation   2.1   The information contained in the
Presentation is in accordance with the facts and all statements of fact
contained in the Presentation are true and accurate and are not misleading.

24



--------------------------------------------------------------------------------



 



2.2   All statements, forecasts, estimates and expressions of opinion, intention
or expectation contained in the Presentation are fairly and honestly given,
expressed or held and have been the subject of all reasonable care and attention
and are fairly based upon facts within the knowledge of Insight, Insight Direct,
the Company or any of the Directors and are made on reasonable grounds after due
and proper consideration of all the information currently available to Insight,
the Company and the Directors.



2.3   There are no facts or considerations known to Insight, Insight Direct, the
Company or any of the Directors which are not disclosed in the Presentation and
which by their omission would or might reasonably be considered to:



  (a)   be likely to affect the import of the information contained therein; or
    (b)   make any statement therein (whether of fact or opinion) inaccurate or
misleading; or     (c)   invalidate or qualify any assumption made in support of
any statement therein (whether of fact or opinion).



3.   Financial Statements   3.1   The financial statements of the Group as at
and for the three financial years ended on the Accounts Date as summarised in
the Short Form Report:



  (a)   have been prepared in accordance with the historical cost convention and
generally accepted United Kingdom accounting principles, practices and standards
(“UK GAAP”) consistently applied and comply with the Act; and     (b)   give a
true and fair view of the state of affairs of the Group as at the end of each of
the relevant financial periods and of the profit and loss for each such period;
and     (c)   fairly set out the assets, liabilities and reserves of the Group
and either make proper provision for or, where appropriate in accordance with
generally accepted United Kingdom accounting principles, practices and
standards, include a note in respect of all liabilities or commitments, whether
actual, deferred or contingent of the Group as at the relevant dates.



3.2   Save as disclosed in the Long Form Report, the profits of the Group for
the three financial years ended on the Accounts Date as shown in the Short
Form Report and the trend of profits thereby disclosed have not resulted to a
material extent from inconsistencies of accounting practice, the inclusion of
non-recurring items of income or expenditure, transactions entered into
otherwise than on normal commercial terms or any other factors rendering such
profits for all or any of such periods abnormally high or low.   3.3   The
estimates of turnover, gross profit and operating profit for the Company for the
six months ended 30 June 2004 set out in Part III of the Admission Document have
been prepared after due and careful enquiry by the Company and the Directors on
the basis of the assumptions set out therein and on a basis consistent with the
accounting policies adopted in relation to the preparation of the latest
published and audited financial statements of the Group and the assumptions upon
which such estimates are based are fair and reasonable and there are no facts
known or which could on reasonable enquiry have been known to the Company or any
of the Directors which have not been taken into account in the preparation of
such estimates and which could reasonably be expected to have a material effect
thereon.

25



--------------------------------------------------------------------------------



 



4.   Current Financial Period   4.1   Since the Accounts Date:



  (a)   each member of the Group has carried on its respective businesses in the
ordinary and usual course;     (b)   save as disclosed in the Admission
Document, there has been no material depletion in the net assets of the Group
and there has been no material adverse change, nor, so far as the Warrantors are
aware, any development likely to give rise to a material adverse change, in the
financial or trading position or prospects of the Group (“Material Adverse
Effect”);     (c)   save as disclosed in the Admission Document, no member of
the Group has entered into any contract or commitment of a long term or unusual
nature or which could involve an obligation of a material nature or magnitude
which is material for disclosure;     (d)   save as disclosed in the Admission
Document, no member of the Group has acquired or disposed of or agreed to
acquire or to dispose of any business, company or asset or assumed or acquired
any liability (including any contingent liability);     (e)   save as disclosed
in the Admission Document, no dividends or other distributions have been, or
have been treated as having been, declared, made or paid by any member of the
Group; and     (f)   no member of the Group has been involved in any transaction
which has resulted, or could result, in any liability for taxation otherwise
than in the ordinary and usual course of trading.



5.   Financial Procedures   5.1   The Company has established procedures which
provide a reasonable basis for the Directors to make proper judgements of the
financial position and prospects of the Group.   6.   Working Capital   6.1  
The cashflow and working capital projections the subject of the Working Capital
Report have been prepared with all reasonable care and attention by the Company
and the Directors on the basis of the assumptions set out in such projections
and such assumptions are fair and reasonable and there are no facts known to
Insight, Insight Direct, the Company or the Directors which have not been taken
into account in the preparation of such projections and which could reasonably
be expected to have a material effect thereon and all information supplied to
Baird for the purpose of its examination and review of the working capital
projections of the Group was when given true and accurate in all material
respects and not misleading in any material respect.   6.2   The working capital
available to the Group will, from the date of Admission, be sufficient for its
present requirements, that is for at least the next 12 months from the date of
Admission.   7.   Indebtedness       All of the Group’s term loans and overdraft
facilities are in full force and effect. No event or circumstance has occurred
or arisen or is likely to occur or arise which entitles any person, or would
(with the giving of notice or the lapse of time or both) entitle any person to
require payment of any such loan or facility in whole or in part prior to its
stated date of maturity or to require security therefor or which would cause the
lender’s commitment

26



--------------------------------------------------------------------------------



 



    thereunder to be cancelled or reduced. All undrawn amounts under such
facilities are capable of drawdown and all conditions precedent to such drawdown
have been met. In relation to overdraft facilities the continued availability of
which has been assumed for the purposes of the Working Capital Report, the
Company has obtained appropriate comfort from the lenders providing such
overdraft facilities as to the continued availability of such facilities over
the Working Capital Period and copies of such comfort letters have been provided
to Baird. There is nothing known to Insight, Insight Direct, the Company or the
Directors that might give cause to believe that repayment might be demanded
under such facilities or that any undrawn amount thereof might not be available
for drawing. So far as Insight, Insight Direct, the Company and the Directors
are aware, no person to whom any indebtedness for borrowed money of the Group
which is payable on demand presently proposes to demand payment of, or security
for, the same.   8.   Long Form and Reports   8.1   All information supplied by
the Company and its subsidiaries or any of such person’s officers or employees
to the Reporting Accountants for the purposes of their Long Form Report and/or
the Short Form Report and/or the Working Capital Report and/or any of their
other reports in connection with the Placing (collectively, the “Reports”), and
in respect of any updates to such information was when supplied true and
accurate in all material respects and no further information has been withheld
the absence of which might reasonably have affected the contents of the Reports
in any material respect.   8.2   All statements of fact set out in the Reports
are true and accurate in all material respects and are not misleading in any
material respect and no fact or matter has been omitted from the Reports which
would be necessary to make the information therein not misleading in any
material respect; and the Company and the Directors have read and do no disagree
with the statements of opinion contained in, or the contents of, the Reports and
(where relevant) the statements of opinion, intention or expectation attributed
to the Company or the Directors in the Reports are accurate statements of the
opinions, intentions or expectations held by the Company or the Directors (as
the case may be) which are fairly based upon facts within the knowledge of the
Company or the Directors (as the case may be) and have been made after due and
careful enquiry.   8.3   All statements of fact set out in the Legal Due
Diligence Report relating to the Group and its business, assets, properties and
liabilities and matters relating thereto are true and accurate, no fact has been
omitted therefrom (or information withheld) which is material for disclosure to
Baird and no fact has been omitted the omission of which would make any
statement of fact therein misleading in any material respect and the expressions
of opinion, expectation and intention attributed to the Company, the Directors
or Insight (as the case may be) therein are honestly held and either fairly
based upon facts which are within their knowledge (having made all reasonable
enquiries) or made on reasonable grounds after due and proper consideration of
all of the information currently available to Insight, Insight Direct, the
Company and the Directors.   8.4   All factual information and documentation
supplied to Eversheds LLP for the purposes of the Legal Due Diligence Report
were when given and remain true and accurate in all material respects and not
misleading in any material respect.   9.   The Properties   9.1   The Group has
no interest in any freehold property. No member of the Group is in breach of the
terms of any lease in respect of the Properties and there is no fact or
circumstance as a result of which the Company or any of its subsidiaries may be
required to vacate the Properties or any of them or to cease to carry on any of
the businesses which it presently carries on at the Properties.

27



--------------------------------------------------------------------------------



 



9.2   The Properties comprise the only material properties owned or occupied by
the Group.   9.3   So far as the Warrantors are aware, no member of the Group
has any actual or contingent liability (whether as owner, former owner, or as
tenant or former tenant, or as an original contracting party, or guarantor of
any party, to any deed, document, lease or license connected therewith) in
relation to any freehold or leasehold property, other than in respect of the
Properties.   10.   Verification Notes       The information contained in the
replies to the Verification Notes is true and accurate in all material respects
and not misleading in any material respect and all expressions of opinion and
expectation therein contained are honestly held and fairly based; such replies
have been prepared or approved by persons having appropriate knowledge and
responsibility to enable them properly to provide such replies and all such
replies have been given in good faith.   11.   Insurances   11.1   The Directors
and the Company believe that the Group is insured to adequate levels against all
risks against which the Group might reasonably be expected to insure in the
particular circumstances of the businesses carried on by each member thereof,
all such insurances are in full force and effect and not void or voidable and
there is no material insurance claim pending, threatened or outstanding against
any member of the Group and all premiums due in respect of all insurances have
been duly paid.   11.2   Insight, Insight Direct, the Company and the Directors
have read and do not disagree with the statements of opinion contained in the
Insurance Brokers’ Letter. All information supplied by the Company and its
subsidiaries or any of such person’s officers or employees to the Company’s
insurance brokers for the purposes of the Insurance Brokers’ Letter was when
supplied true and accurate in all material respects and no further information
has been withheld the absence of which might reasonably have affected the
contents of the Insurance Brokers’ Letter in any material respect.   12.  
Defaults       No member of the Group is (i) in violation of its memorandum or
articles of association or (ii) in default in the performance of any obligation,
agreement, covenant or condition contained in any contract, document of title,
bond, indenture, mortgage, deed of trust, loan or credit agreement, note, lease
or other agreement or instrument to which the Company or any other member of the
Group is a party or by which the Company or any other member of the Group may be
bound, or to which any of their properties or assets is subject (collectively,
“Agreements or Instruments”), or (iii) in violation of or has violated any
applicable law, statute, rule, regulation, judgement, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or its subsidiary or any of their respective
assets or properties, except for such defaults under any Agreements or
Instruments, or violations that would not result in, a Material Adverse Effect.
  13.   Insolvency       No member of the Group nor Insight Direct has taken any
action nor, so far as the Warrantors are aware, have any other steps been taken
or legal proceedings started or threatened against any member of the Group or
Insight Direct for its administration, winding-up or dissolution or for it to
enter into any arrangement or composition for the benefit of creditors or for
the appointment of an administrative receiver, an administrator or a receiver,
trustee or similar officer of it or any of its properties, revenues or assets
nor have any orders been made for any of the foregoing.

28



--------------------------------------------------------------------------------



 



14.   Effect of the Placing on Group Obligations       Neither the creation,
allotment or issue of the Placing Shares nor their admission to AIM nor the
performance of this agreement by the Company will infringe any borrowing limits,
powers or restrictions of, or the terms of any contract, indenture, security,
obligation, commitment or arrangement binding upon the Company or any member of
the Group or any of its or their respective properties, revenues or assets or
result in the implementation of any right of pre-emption or any other material
provision thereof.   15.   Licences and Intellectual Property   15.1   Save as
disclosed in the Legal Due Diligence Report, each member of the Group has
obtained all material licences, permissions, authorisations and consents
required for the carrying on of its business as presently conducted and such
licences, permissions, authorisations and consents are in full force and effect
and, so far as the Warrantors are aware, there are no circumstances which
indicate that any of such licences, permissions, authorisations or consents may
be revoked or not renewed or withdrawn or (except to an immaterial or beneficial
extent) amended, in whole or in part, in the ordinary course of events.   15.2  
Save as disclosed in the Legal Due Diligence Report, the Group has taken all
steps reasonably necessary to protect all intellectual property rights currently
used by the Group which are material to its business and which are, or could
through registration or the taking of any other steps become, its property and
all agreements whereby any member of the Group is authorised to use any such
intellectual property rights are in full force and effect and all fees and
royalties due thereunder have been paid and, so far as the Warrantors are aware,
no event has occurred or is about to occur which would or could entitle any
third party to terminate such agreements prematurely nor, so far as the Company
is aware, has there been any infringement by any member of the Group of
intellectual property rights held by third parties. For the purposes of this
paragraph 16.2, the expression “intellectual property rights” shall mean
patents, registered designs, trade marks and service marks (whether registered
or not), trade names, copyright, design right and all similar property rights
including those subsisting (in any part of the world) in inventions, designs,
drawings, performances, computer programs, semi-conductor topographies,
confidential information, business names, goodwill and the style of presentation
of goods or services and any applications for the protection thereof.   15.3  
So far as the Warrantors are aware, no member of the Group is or has been a
party to or is or has been concerned, in any agreement, or arrangement or
conducted itself (whether by omission or otherwise) in a manner which infringes
the Chapter I prohibition and/or the Chapter II prohibition of the Competition
Act 1998 or Articles 81 or 82 of the Treaty establishing the European Economic
Community or their equivalent provisions under the European Economic Area
Agreement.   15.4   Save as disclosed in the Legal Due Diligence Report, the
Company has not been notified (orally or in writing) that any of the
intellectual property rights owned by the Group are under challenge or attack by
any third party or competent authority and in respect of all the intellectual
property rights owned by the Group which had been registered and continued to be
registered, all renewal fees and steps reasonably required for the maintenance
or prosecution of such rights have been paid or taken.   16.   Litigation and
Labour Disputes   16.1   Save as disclosed in the Admission Document or the
Legal Due Diligence Report, no member of the Group nor any Director nor any
person for whom any member of the Group is or, so far as the Warrantors are
aware, may be vicariously liable has any claim outstanding against them or is
engaged in or has been engaged in any legal or arbitration or similar
proceedings which, individually or collectively, are of material importance and

29



--------------------------------------------------------------------------------



 



    no such legal or arbitration or similar proceedings are threatened or
pending nor, to the best of the knowledge, information and belief of the
Directors, are there any circumstances which are likely to give rise to any such
legal or arbitration or similar proceedings; for this purpose “similar
proceedings” includes any civil or criminal proceedings and any action by any
governmental, public or regulatory authority (including any investment exchange
and any authority or body which regulates investment business or takeovers or
which is concerned with mergers or taxation matters) which did or could result
in public censure.   16.2   Save as disclosed in the Legal Due Diligence Report,
no labour dispute with the employees of the Company or any member of the Group
exists or, so far as the Directors are aware, is imminent and the Directors are
not aware of any existing or imminent labour disturbance by the employees of any
member of the Group.   17.   Pension Schemes   17.1   Save as disclosed in the
Long Form Report or the Legal Due Diligence Report, the Group is not paying, and
is not under any liability (actual or contingent) to pay or secure (other than
by payment of employers’ contributions under national insurance or social
security legislation), any pension or other benefit on retirement, death or
disability or on the attainment of a specified age or on the completion of a
specified number of years of service.   18.   Absence of Minority Interests    
  Save as disclosed in the Admission Document the Company (or another member of
the Group) is the beneficial owner free from all encumbrances of the whole of
the issued share capital of each of the other members of the Group.   19.  
Options       Save as disclosed in the Admission Document there are in force no
options or other agreements which call for the issue of or accord to any person
the right to call for the issue of any shares or other securities in the capital
of the Company or any of its subsidiary undertakings now or at any time
hereafter.   20.   Rights of Existing Shareholders       Save as disclosed in
the Admission Document, none of the shareholders of the Company have any rights,
in their capacity as such, in relation to any member of the Group other than as
set out in the articles of association of the Company which would be material
for disclosure in the context of the Placing.   21.   Conflicts of Interest    
  The Admission Document contains all information concerning any foreseeable,
actual or potential conflicts of interest between the Group and any Director or
any company of which any Director is a director or in which he has a material
interest and all statements contained in the Admission Document concerning such
conflicts or concerning the future relationship between such Director or any of
such companies are truly and honestly made and are not misleading and there are
no other facts concerning the same the omission of which makes any statement
therein false or misleading in any respect.   22.   Capacity   22.1   Insight
Direct, the Company and its subsidiary have been duly incorporated under the
laws of England and Wales and have the requisite power and authority to own,
lease and operate their respective properties and the Company has the requisite
power and authority to conduct its business as described in the Placing
Documents.

30



--------------------------------------------------------------------------------



 



22.2   The Company has the power and has taken all corporate action required to
create, allot and issue the Placing Shares in the manner proposed and to enter
into and perform this agreement and all authorisations, approvals, consents and
licences required for the allotment and issue of the Placing Shares and the
entering into of this agreement by the Company have been obtained and remain in
full force and effect.   23.   Compliance with UK Securities Laws       The
Admission Document and the Pricing Announcement contain all information required
by, and the allotment and issue of the Placing Shares and the issue of the
Pricing Announcement and the issue and distribution of the Admission Document in
the manner proposed will comply with, the Act, the FSMA, the AIM Rules, the
rules and regulations of London Stock Exchange and all other applicable laws,
rules and regulations of the United Kingdom and all other relevant
jurisdictions.   24.   Subscription Shares       The Subscription Shares will,
upon allotment, be free from all claims, mortgages, charges, pledges, liens,
encumbrances and equities and any third party rights or interests (legal or
equitable) or restrictions of any nature whatsoever and will, save as provided
in the Admission Document, rank pari passu in all respects with the Ordinary
Shares in the issued share capital of the Company.   25.   Tax   25.1   Each
member of the Group has, within any applicable time limit, paid all tax which it
has become liable to pay, duly made all returns, given all notices and supplied
all other information required to be made, given or supplied to any tax
authority, and all such returns, notices and information were and remain true
and accurate in all material respects and were made on a proper basis and no
member of the Group is involved in any dispute with, or subject to any
investigation by, any tax authority and, so far as the Directors are aware,
there are no facts or circumstances which are likely to give rise to any such
dispute or investigation.   25.2   All payments made by any member of the Group
to any person which ought to have been made under deduction of tax have been so
made and the Group has, where appropriate, duly accounted to the relevant tax
authority for such tax.   25.3   Save as disclosed in the Long Form Report, each
member of the Group is, to the extent required, registered for the purposes of
value added tax and has complied with the terms of value added tax legislation
in all material respects.   25.4   All national insurance contributions and sums
payable to the Inland Revenue under the PAYE system, due and payable by any
member of the Group, have been paid.   25.5   No member of the Group is, nor at
any time has been, a close company for the purposes of UK tax.   26.   Directors
      The Directors are all the directors of the Company and there is no other
person who is or could be deemed to be a shadow director of the Company within
the meaning of section 741 of the Act.

31



--------------------------------------------------------------------------------



 



27.   Environmental Matters       So far as the Warrantors are aware, each
member of the Group has at all times complied in all material respects with all
laws concerning environmental and health and safety matters, is in possession of
all relevant consents, or other authorisations (together the “consents”) and has
complied in all material respects with the conditions therein, and there are no
facts or circumstances of which the Directors are aware entitling a regulatory
agency to revoke, vary or not renew any of the consents; no member of the Group
is required to make any material investment under the terms of any of the
consents or the terms of any relevant legislation in order to renew any of the
consents or maintain the same in full force and effect.   28.   US Securities
Laws   28.1   The company is a “foreign issuer” as defined in Rule 902(e) under
Regulation S) that reasonably believes there is no “substantial US market
interest” (as defined under Rule 902(j) under Regulation S) in any of the
Company’s securities that are the same class as the Placing Shares.   28.2  
None of the Company, any subsidiary undertaking or the Company or any person
acting on its or their behalf has engaged or will engage in any “direct selling
efforts” (as defined in Rule 902(c) under Regulation S) with respect to the
Placing Shares.   28.3   None of the Company, any subsidiary undertaking or any
person acting on its or their behalf has, directly or indirectly, solicited any
offer to buy, sold or offered to sell or otherwise negotiated in respect of, or
will solicit any offer to buy, sell or offer to sell or otherwise negotiate in
respect of any securities of the same or similar class as the Placing Shares
under circumstances that would require the Placing Shares to be registered under
the Securities Act.   29.   General       Eversheds LLP have explained to the
Directors the nature of the responsibilities and obligations of directors of a
company whose securities are traded under the AIM Rules and each Director has
received and read a copy of a memorandum prepared by Eversheds LLP summarising
such responsibilities and obligations.

32



--------------------------------------------------------------------------------



 



SCHEDULE 3

Tax Indemnity



1.1   Subject to paragraph 1.2 and unless the context otherwise indicates,
words, expressions and abbreviations defined in this agreement shall have the
same meanings in this schedule and any provisions of this agreement concerning
matters of construction or interpretation shall mutatis mutandis apply to this
schedule.   1.2   The following words, expressions and abbreviations used in
this schedule shall, unless the context otherwise requires, have the following
meanings:       “Accounts” means the audited balance sheet and profit and loss
account of each of the Company and its subsidiaries as at, and for the financial
period ended on, the Accounts Date;       “Accounts Relief” means any Relief to
the extent that the same has either been shown as an asset of the Company or the
relevant subsidiary in the Accounts or been taken into account in computing, and
so reducing or extinguishing any provision for deferred Tax which appears, or
would otherwise have appeared, in the Accounts;       “Claim for Tax” means:



  (a)   any claim, assessment, demand, notice, determination or other document
issued or action taken by or on behalf of any Tax Authority or any other person
by virtue of which the Company or any of the subsidiaries is or may have a Tax
Liability; and/or     (b)   any self-assessment made by the Company or any of
the subsidiaries in respect of any Tax Liability which it considers that it is
or may become liable to pay;



    “Covenantors” means Insight, Insight Direct and the Executive Directors;    
  “Connected Person” in relation to any Covenantor means any person connected to
that Covenantor as determined by section 839 of the Income and Corporation Taxes
Act 1988 and/or any associate of that Covenantor as defined in section 417 of
that Act;       “Event” means every event, act, omission, default, occurrence,
circumstance, transaction, dealing or arrangement of any kind whatsoever done or
omitted to be done by the Covenantors or the Company or any of the Subsidiaries
or which in any way concerns or affects the Company or any of the Subsidiaries
whether or not done or omitted to be done by the Company or any of the
Subsidiaries or the Covenantors;       “income profits or gains” includes any
other measure by reference to which Tax is computed;       “Instalment” means
any payment which is or becomes due and payable by the Company in accordance
with Instalment Payments Regulations;       “Instalment Payments Regulations”
means the Corporation Tax (Instalment Payments) Regulations 1998 [SI 1998/3175];
      “Relief” means any allowance, credit, exemption, deduction or relief
(including without prejudice to the generality of the foregoing loss relief)
from, in computing, against or in respect of Tax or any right to the repayment
of Tax;       “Subsidiaries” means the subsidiary undertakings of the Company;  
    “Tax” means any tax, and any duty, impost, levy or charge in the nature of
tax, whether domestic or foreign, and any fine, penalty or interest connected
therewith, including

33



--------------------------------------------------------------------------------



 



    (without prejudice to the foregoing) corporation tax, advance corporation
tax, income tax, national insurance and social security contribution, capital
gains tax, inheritance tax, capital transfer tax, petroleum revenue tax, value
added tax, customs excise and import duties, stamp duty, stamp duty land tax,
stamp duty reserve tax, capital duty, and any other payment whatsoever which the
Company or any of the Subsidiaries is or may be or become bound to make to any
person as a result of any taxation statute in each case irrespective of whether
the same is chargeable directly or primarily to the Company or any of the
Subsidiaries or whether an amount in respect thereof is recoverable from any
other person but excluding water rates and any other charges for the use of
utilities, business property rates and other rates or charges relating to the
use or occupation of property;       “Tax Authority” means any authority,
whether of the United Kingdom or elsewhere competent to impose, assess or
collect tax;       “Tax Liability” means:



  (a)   any liability of the Company to make an actual payment of Tax, including
an Instalment, or in respect of Tax (including in relation to a group payment
arrangement entered into in accordance with section 36 of the Finance Act 1998),
in which case the amount of the Tax Liability shall be the amount of the actual
payment;     (b)   the loss, non-availability or reduction of any Accounts
Relief, in which case the amount of the Tax Liability shall be the amount of Tax
paid by the Company which would not have been paid but for such loss,
non-availability or reduction; or     (c)   the use by the Company of any
Accounts Relief to reduce or eliminate any liability of the Company to make an
actual payment of Tax in which case the amount of the Tax Liability shall be the
amount of Tax saved by the Company as a result of the use of the Relief in
question.



    “taxation statutes” means all statutes, and all foreign laws, decrees,
orders and regulations, providing for or imposing any Tax.   1.3   References to
income, profits or gains being earned, accrued or received before a particular
date shall include deemed income profits or gains treated as earned, accrued or
received prior thereto.   2.   Indemnity   2.1   Subject to paragraph 2.2, each
Covenantor for himself and his legal and personal representatives hereby
severally covenants with Baird and, as a separate covenant, with the Company
(for itself and as trustee for the Subsidiaries) to indemnify the Company and
each of the Subsidiaries against:



  (a)   any Tax Liability in respect of, by reference to or in consequence of:



  (i)   any failure by that Covenantor or any Connected Person of that
Covenantor (other than the Company) to discharge any liability for Tax, or the
death, dissolution, liquidation or winding-up of any such person, where the Tax
Liability would not have arisen but for an Event occurring or period ending on
or before Admission;     (ii)   income, profits, gains, emoluments or benefits
belonging to, beneficially owned or enjoyed by that Covenantor or any Connected
Person of that Covenantor (other than the Company) and which are attributable to
any Event occurring or period ending on or before Admission, excluding any
liability which can properly and fully be discharged out of moneys deducted

34



--------------------------------------------------------------------------------



 



      for the purpose from sums payable or paid by the Company or a Subsidiary,
but including any increased liability to Tax of the Company or any of the
Subsidiaries attributable to the cost of any emoluments or benefits not being
allowable as a deduction in computing profits for Tax purposes, and including
(for the avoidance of doubt) any liability to Tax arising in respect of any
distribution or deemed distribution by the Company or any Subsidiary (whether
within section 209, 418 or 419 of the Taxes Act 1988 or otherwise);     (iii)  
the application of chapter I of part XVII of the Taxes Act 1988 (cancellation of
tax advantage resulting from transactions in securities) in relation to any
transaction effected on or before Admission (whether the tax advantage has been
obtained or is obtainable in consequence of that transaction alone, or that
transaction together with another transaction or other transactions) from which
that Covenantor or any Connected Person of that Covenantor (other than the
Company) derived any benefit or tax advantage or realised any profit or gain;  
  (iv)   the application of section 776 of the Taxes Act 1988 (artificial
transactions in land) in respect of profits or gains not actually accruing to
the Company or any of the Subsidiaries in respect of any transactions entered
into on or before Admission from or in connection with which that Covenantor or
any Connected Person of that Covenantor (other than the Company) derived any
benefit or tax advantage or realised any profit or gain;     (v)   any
chargeable transfer or other transfer of value (actual, deemed or notional) for
the purposes of the Inheritance Tax Act 1984 made or treated as made at any time
on or before Admission by or to the Covenantor or any Connected Person of that
Covenantor (other than the Company) (and for the avoidance of doubt such
indemnity shall extend to the imposition or effect of any Inland Revenue charge
pursuant to section 237 of that Act);     (vi)   the Company or any of the
Subsidiaries ceasing or having ceased to be associated with that Covenantor or
any Connected Person of that Covenantor (other than the Company) before
Admission;     (vii)   the disposal of any asset (including trading stock) on or
before Admission in circumstances where (and only to the extent that) the
consideration actually received (if any) for such disposal is less than the
consideration deemed to have been received for tax purposes which relates to a
transaction or event from or in connection with which that Covenantor or any
Connected Person of that Covenantor (other than the Company) derived any benefit
or tax advantage or realised any profit or gain;     (viii)   any liability of
the Company or any of the Subsidiaries under chapter II of part XI of the Taxes
Act 1988 (loans to participators etc) which relates to a transaction or event
from or in connection with which the Covenantor or any Connected Person of that
Covenantor (other than the Company) derived any benefit or tax advantage;    
(ix)   any liability of the Company or any of the Subsidiaries pursuant to
section 418 of the Taxes Act 1988 arising as a result of any expense incurred by
the Company or any of the Subsidiaries on behalf of the Covenantor or any
Connected Person of that Covenantor (other than the Company) or the provision of
any benefit to the Covenantor or any Connected Person of that Covenantor (other
than the Company) at any time before Admission; and

35



--------------------------------------------------------------------------------



 



  (x)   any liability of the Company or any of the Subsidiaries under section 69
or section 282 of the Taxation of Chargeable Gains Act 1992 (recovery of capital
gains tax or corporation tax on chargeable gains from beneficiary under trust or
donee of gift) in respect of the transfer of an asset or the proceeds of sale of
an asset (or any part of any asset by way of gift) in any case to the Covenantor
or any Connected Person of that Covenantor (other than the Company) on or before
Admission;



  (b)   all costs and expenses incurred or payable by the Company or any of the
Subsidiaries or Baird in connection with any claim under this schedule.



2.2   The indemnities contained in paragraph 2.1 of this schedule shall not
cover any Tax Liability to the extent that:



  (a)   provision or reserve in respect thereof has been made in the Accounts;
or     (b)   it arises or is increased by reason of any change in law (including
an increase in rates of Tax) or in the published practice of any Tax Authority
first announced or enacted after Admission with retrospective effect; or     (c)
  it has been disclosed in the Admission Document; or     (d)   it was
discharged on or before Admission and the discharge of such Tax Liability was
taken into account in the Accounts; or     (e)   payment has already been made
by the Covenantors in respect of it under this schedule 3 or for breach of any
Warranty.



2.3   All sums payable by any Covenantor under this schedule shall be paid free
and clear of all deductions or withholdings (including Tax) unless the deduction
or withholding is required by law, in which event or in the event that the
Company or any of the Subsidiaries shall incur any liability for Tax chargeable
or assessable in respect of any payment pursuant to this schedule, that
Covenantor shall pay such additional amounts as shall be required to ensure that
the net amount received and retained by the Company or the Subsidiary in
question (after Tax) will equal the full amount which would have been received
and retained by it had no such deduction or withholding been made and/or no such
liability to tax been incurred and:



(a)   in applying this paragraph 2.3 no account shall be taken of the extent to
which any liability for Tax may be mitigated or offset by any Relief available
to the Company or the Subsidiary in question so that where such Relief is
available the additional amount payable hereunder shall be the amount which
would have been payable in the absence of such availability; and   (b)   if
following the payment of an additional amount under this paragraph 2.3 the
Company or the Subsidiary in question subsequently obtains a saving in Tax or a
repayment in respect of the deduction, withholding or liability for Tax giving
rise to such amount (other than a reduction in Tax which would have given rise
to a claim under this schedule or been taken into account in a claim for damages
under the Warranties) the Company or the Subsidiary in question shall pay to
that Covenantor a sum equal to the amount of such repayment or saving (in both
cases to the extent only of the said additional amount) such payment to be made
within 14 days of the receipt of the repayment or the reduction of Tax due and
payable as the case may be.

36



--------------------------------------------------------------------------------



 



3.   Timing   3.1   Where the Covenantors become liable to make any payment
pursuant to paragraph 2, the due date for the making of that payment (the “Due
Date”) shall be the later of the date falling seven days after the date of
demand to the Covenantors and:



  (a)   insofar as the claim arises in respect of a Tax Liability involving the
payment of one or more Instalments, in the case of each Instalment, the date
falling seven days before the date on which that Instalment becomes due and
payable in accordance with the Instalment Payments Regulations;     (b)  
insofar as the claim arises in respect of any Tax Liability involving an actual
payment of Tax but not falling within paragraph 3.1(a), the date falling seven
days before the last day on which a payment of Tax may be made by the Company
without incurring any liability to interest and/or penalties;     (c)   insofar
as the claim arises in respect of a Tax Liability:



  (i)   which relates to the loss, non-availability or reduction of a repayment
of Tax, the date falling seven days before the day on which such repayment (or
increased repayment) of Tax would have been due and for this purpose it shall be
assumed that the repayment would have become due at the earliest possible date;
    (ii)   which relates to the loss, non-availability or reduction of any
Accounts Relief other than a repayment of Tax, the date falling seven days
before the date on which the Company becomes due to pay any Tax which it would
not, but for such loss, non-availability or reduction have had to pay.



3.2   If any sum due under paragraph 2 of this schedule is not paid by the
Covenantors by the later of the Due Date the same shall carry interest (from
such later date until the date of payment) at the rate of two per cent. over
base rate for the time being of National Westminster Bank Plc (or in the absence
of such rate at such equivalent rate as Baird shall select) save that interest
shall not start to run in respect of any payments of Tax falling within
paragraph 3.1(a) above until seven days before the day on which the Company or
the Subsidiary in question makes the payment of Tax due.   4.   Right to
Reimbursements and Credits   4.1   Subject to paragraph 4.3, in calculating
amounts due from the Covenantors under this schedule no account shall be taken
of any entitlement of the Company or any of the Subsidiaries to make any
recovery in respect of that amount or the circumstances giving rise to the same
from some other person or of any Relief or other benefit which may become
available to the Company or any of the Subsidiaries in consequence of the Tax
Liability in question or the circumstances giving rise to the same.   4.2   If
the Company or any of the Subsidiaries is or becomes entitled to recover from
some other person (not being the Company or any Subsidiary but including, inter
alia, any Tax Authority) any amount in respect of the Tax Liability resulting in
a payment by the Covenantors under this schedule, then, if so required by the
Covenantors and if the Covenantors shall undertake to pay all costs and expenses
incurred by the Company or any of the Subsidiaries and shall provide reasonable
security for the same, shall take all reasonable steps to enforce or procure
that the Company or the Subsidiary so entitled shall enforce that recovery
(keeping the Covenantors fully informed of progress) and shall apply the same in
accordance with paragraph 4.3.

37



--------------------------------------------------------------------------------



 



4.3   If the Company or the Subsidiary in question receives:



  (a)   a recovery as mentioned in paragraph 4.2; or     (b)   a benefit being
either a reduction in Tax due and payable or any increased repayment of Tax in
either case as a result of credit being obtained for a Tax Liability giving rise
to a claim under the terms of this schedule (other than a reduction in a
liability to Tax which would otherwise have itself given rise to a payment
hereunder or been taken into account in a claim for damages under the
Warranties),



    then the Company or the Subsidiary in receipt thereof shall promptly pay to
the Covenantors an amount equal to so much of the benefit received or sum
recovered (less any Tax paid by the recipient in respect thereof) as does not
exceed the amount which the Covenantors paid in respect of the Tax Liability in
question (together with so much of any interest or repayment supplement paid to
the recipient of the recovery or benefit in respect thereof as corresponds to
the proportion of the recovery or benefit accounted for under this paragraph
4.3, less any Tax thereon).   4.4   Where any recovery or benefit is accounted
for under paragraph 4.3:



  (a)   the amount of the payment originally made by the Covenantors under
paragraph 2 shall be treated as reduced for all purposes of this schedule
(including any further application of this paragraph 4) and of the agreement;
and     (b)   the same shall not prejudice the right of the Company or any of
the Subsidiaries to make further recoveries under this schedule whether in
respect of matters to which the original claim related or otherwise.



5.   Resistance of Claims   5.1   Without prejudice to the indemnities contained
in paragraph 2.1, if the Company or any of the Subsidiaries becomes aware of any
matter or circumstance or of any Claim for Tax or receives any Claim for Tax
which may result in a claim against the Covenantors under this schedule, the
Company or the Subsidiary concerned shall give notice thereof to the Covenantors
giving reasonable details (including the amount) thereof as soon as reasonably
practicable and shall (except where an allegation of fraud or wilful default or
neglect is made) take such appropriate action as the Covenantors may reasonably
request to dispute, resist, appeal, postpone, compromise or defend the matter or
Claim for Tax at the expense of the Covenantors PROVIDED THAT:



  (a)   neither the Company nor the Subsidiary concerned shall be required to
take any action unless each of the Company and the Subsidiaries is indemnified
and secured to their satisfaction against all losses (including additional Tax
liabilities, costs, damages and expenses) which may thereby be incurred;     (b)
  neither the Company nor the Subsidiary concerned shall be required to take any
action which consists of a hearing before any tribunal or court of law requested
by the Covenantors unless they have been advised by leading independent tax
counsel acceptable to the Company or the Subsidiary concerned in its reasonable
discretion, after disclosure of all relevant documentation, that it is
reasonable to take such action;     (c)   neither the Company nor the Subsidiary
concerned shall be requested by the Covenantors to take any action to resist,
settle or compromise the claim in question which action the Company considers
likely materially to affect adversely the future liability of the Company or any
of the Subsidiaries to Tax; and

38



--------------------------------------------------------------------------------



 



  (d)   neither the Company nor the Subsidiary concerned shall be obliged to
appeal against any assessment, notice, demand or decision or take any other
action requested by the Covenantors in relation thereto, if having given the
Covenantors written notice of receipt thereof in accordance with the foregoing,
neither the Company nor the Subsidiary concerned has within 21 days thereafter
received instructions in writing from the Covenantors to do so, and in such
circumstances the Company or the Subsidiary concerned shall be free to satisfy
or settle the relevant claim on such terms as it may in its absolute discretion
think fit.



6.   Time Limit       The Covenantors will not be liable under this schedule 3
or for breach of any Warranty in respect of a Tax Liability of the Company
unless within seven years after the date of this Agreement the Company or any of
the Subsidiaries has given notice to the Covenantors of any Claim relating to
such Tax Liability or of any Event which may give rise to such a claim.

39



--------------------------------------------------------------------------------



 



SCHEDULE 4

Confirmation Letter

     
To:
  Robert W. Baird Limited

  Mint House

  77 Mansell Street

  London E1 8AF

  For the attention of: Shaun Dobson

2004

Dear Sirs,

PLACING OF • ORDINARY SHARES

We refer to the placing agreement between us dated • 2004 relating to the
above-mentioned Placing (the “Placing Agreement”). Words and expressions defined
in the Placing Agreement have the same meanings herein.

We hereby confirm to you as follows:



1.   each of the conditions referred to in paragraphs (a) to (d) (inclusive) and
(f) to [(g)] (inclusive) of clause 2.1 of the Placing Agreement has been
fulfilled in accordance with its terms;   2.   London Stock Exchange has granted
permission for the whole of the ordinary share capital of the Company, issued
and to be issued pursuant to the Placing to be admitted to trading on AIM
(subject only to allotment);   3.   we have complied with our respective
obligations under the Placing Agreement to the extent that the same fall to be
performed prior to Admission; and   4.   none of the Warranties was untrue or
inaccurate or misleading at the date of the Placing Agreement or has become
untrue or inaccurate or misleading by reference to the facts and circumstances
subsisting at the date hereof.

     
Yours faithfully,
   
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[Director/Officer], duly authorised,
  [Director/Officer], duly authorised
for and on behalf of
  for and on behalf of
Paris plc
  Insight Enterprises Inc.
 
   

--------------------------------------------------------------------------------

   
[Director/Officer], duly authorised,
   
for and on behalf of
   
Insight Direct (GB) Limited
   
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[Director]
  [Director]

40



--------------------------------------------------------------------------------



 



SCHEDULE 5

Documents



1.   Insight, the Company and the Directors shall procure that the following
documents are delivered to Baird immediately after the execution of this
agreement (or as soon thereafter as Baird shall agree):   1.1   two copies of
Admission Document signed by each Director or by his agent or attorney duly
authorised in writing (together with the original of any such authorisation and
such number of certified copies thereof as Baird may reasonably require);   1.2
  two original signed copies of the Short Form Report and two original signed
copies of the Statement of Adjustments;   1.3   two original signed copies of
the Long Form Report;   1.4   two original signed copies of the Working Capital
Report;   1.5   two original signed copies of the report prepared by the
Reporting Accountants addressed to Baird reviewing the estimates of the
turnover, gross profit and operating profit for the Company for the six months
ended 30 June 2004 set out in Part III of the Admission Document;   1.6   the
original signed copy of the Legal Due Diligence Report addressed to the Company
and Baird;   1.7   a certified copy of the duly executed Resolution and a
certified copy of the certificate of incorporation of re-registration of a
Company as a public limited company dated 7 July 2004;   1.8   two original
signed copies of the written consent of the Reporting Accountants to the
inclusion in the Admission Document of the Short Form Report and the references
thereto and to their name in the form and context in which they are included;  
1.9   two original signed copies of the engagement letter dated as of the date
of this agreement between the Company, Baird and the Reporting Accountants;  
1.10   two original signed copies of the comfort letters from the Reporting
Accountants in the form required by the engagement letter referred to in
paragraph 1.9 above in connection with, inter alia, the working capital of the
Group, no significant change in the financial or trading position of the Group,
financial reporting procedures, pro forma financial information, financial
extraction, financial projections, responsibilities and tax comfort;   1.11  
two copies of the agreement between Insight and those persons who are entitled
to participate in the Insight Incentive Scheme (as defined in the Admission
Document), duly executed by the relevant parties thereto;   1.12   one copy of
the Verification Notes duly signed by or on behalf of each of the persons named
therein as being responsible for the replies to any of the questions contained
therein;   1.13   one original signed copy of the Insurance Brokers’ Letter;  
1.14   original signed responsibility statements and powers of attorney executed
by each Director in the form previously approved by Baird;   1.15   a certified
copy of a letter from Eversheds LLP to Baird dated on or about 7 July 2004 in
connection with the use of the name “PlusNet”;

41



--------------------------------------------------------------------------------



 



1.16   one certified copy of the minutes of the meeting of the Directors at
which, inter alia, resolutions were passed approving and authorising the issue
of the Placing Documents, authorising the execution of this agreement by the
Company, conditionally allotting the Subscription Shares, approving the transfer
of the Sale Shares and adopting the Dealing Code and, if the resolution of the
Directors as aforesaid is a resolution of a committee of the board of Directors,
a certified copy of the resolution of the board of Directors appointing such
committee;   1.17   one certified copy of the minutes of the meeting of the
directors of Insight at which, inter alia, resolutions were passed approving the
execution of this agreement and approving the transfer of the Insight Sale
Shares and the transfer to the Sellers (prior to Admission) of the other Sale
Shares pursuant to the exercise of their respective options over such
            shares, and if the resolutions as aforesaid are resolutions of a
committee of the board of directors of Insight, a certified copy of the
resolution of the board of directors of Insight appointing such committee;  
1.18   one certified copy of the memorandum and articles of association of the
Company;   1.19   one certified copy of the rules of the Company’s new share
option scheme;   1.20   one certified copy of each of the service agreements
described in Part VI of the Admission Document;   1.21   one certified copy of
each of the letters of appointment for the Non-Executive Directors described in
Part VI of the Admission Document;   1.22   one certified copy of each of the
Assignment, Software Agreement, Tax Sharing Agreement, lease and licence as such
terms are defined in the minutes of the meeting of the directors of the Company
held on 7 July 2004;   1.23   one original signed copy of the Nominated Adviser
Agreement;   1.24   one original signed copy of the Relationship Agreement;  
1.25   one original signed copy of the Orderly Marketing Deeds;   1.26   one
original signed copy of a letter from the Directors to Baird confirming the
sufficiency of information contained in the Admission Document;   1.27   one
original signed copy of a letter from Eversheds LLP in respect of the matters
contemplated by rule 37 of the AIM Rules;   1.28   one original signed copy of
the application for admission to AIM in the appropriate form issued by the
London Stock Exchange;   1.29   two original signed copies of a letter from the
Company addressed to Baird confirming that the working capital available to the
Group is sufficient for its present requirements in the agreed form;   1.30  
two certified copies of the share certificate for the Ordinary Shares; and  
1.31   all such further information and documentation (including copies of
documents stated in the Admission Document as being available for inspection) as
Baird may require in connection with the matters referred to in this agreement
and the Placing.

42



--------------------------------------------------------------------------------



 



             
Executed as a deed by
    )      
PLUSNET PLC
    )      
acting by:
    )      
 
           

          Director     /s/ LEE STRAFFORD
 
           

          Director/Secretary     /s/ ASHOK MAKANJI
 
           
Executed as a deed
    )      
by INSIGHT DIRECT (GB)
    )      
LIMITED
    )      
acting by:
           
 
           

          Director     /s/ STANLEY LAYBOURNE
 
           

          Director/Secretary     /s/ JET GOLIA
 
           
Executed as a deed
    )      
by INSIGHT ENTERPRISES
    )     /s/ STANLEY LAYBOURNE
INC.
    )      
acting by:
           
 
           
Executed as a Deed
    )      
by LEE STRAFFORD
    )     /s/ LEE STRAFFORD
in the presence of:
    )      
 
           
Nick Bryans
           
Solicitor
           
5 Appold Street
           
London EC2
           
 
           
Executed as a Deed
    )      
by ASHOK MAKANJI
    )     /s/ ASHOK MAKANJI
in the presence of:
    )      
 
           
Emma Millar
           
Trainee Solicitor
           
Senator House
           
85 Queen Victoria Street
           
London EC4
           

43



--------------------------------------------------------------------------------



 



             
Executed as a Deed
    )      
by NEIL COMER
    )     /s/ NEIL COMER
in the presence of:
    )      
 
           
Emma Millar
           
 
           
Executed as a Deed
    )      
by KEVIN ADAMS
    )     /s/ KEVIN ADAMS
in the presence of:
    )      
 
           
Nick Bryans
           
Solicitor
           
5 Appold Street
           
London EC2
           
 
           
Executed as a Deed
    )      
by MICHAEL SHERWIN
    )     /s/ MICHAEL SHERWIN
in the presence of:
    )      
 
           
Nick Bryans
           
Solicitor
           
5 Appol Street
           
London EC2
           
 
           
Executed as a Deed
    )      
by ROBERT MOYA
    )     /s/ ROBERT MOYA
in the presence of:
    )      
 
           
Emma Millar
           
Trainee Solicitor
           
85 Queen Victoria Street
           
London EC4
           
 
           
Signed by Shaun Dobson
    )      
for and on behalf of
    )     /s/ SHAUN DOBSON
ROBERT W. BAIRD
    )      
LIMITED
    )      

44